        Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 1 of 149




                 UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF COLOMBIA


AFSIN AKER,                                 )
                                            )
CEVIZLI NEIGHBORHOOD,                       ) Civil Action No. 20-1926
GUVENLI STREET,                             )
NUMBER:10/A ROOM: 36                        )
MALTEPE ISTANBU                             ) Complaint for Declaratory and
TURKEY                                      ) Injunctive Relief and for Writ of
                                            ) Mandamus
                                            )
PLAINTIFF(S),                               )
                                            )
MUSTAFA DOGAN EKER,                     )
                                            )
MEVLANA NEIGHBORHOOD                        )
ANAYURT STREET 24/31                        )
TALAS TOWN                                  )
KAYSERI CITY 38280                          )
TURKEY                                      )
                                            )
PLAINTIFF(S),                               )
                                            )
DILARA AYAYDIN,                             )
                                            )
     97 RUE DE MEAUX,                       )
     74019 PARIS                            )
     FRANCE                                 )
                                            )
PLAINTIFF(S),                               )
                                            )
EMRE TARMAN,                                )
                                            )
FATIH MAHALLESI,                            )
MALATYA CADDESI NO:217,                     )

                                    i
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 2 of 149




MERKEZ,                        )
ADIYAMAN 02200                 )
TURKEY                         )
                               )
PLAINTIFF(S),                  )
                               )
ERDAL TARMAN,                  )
                               )
    TATLISU MAHALLESI,         )
    CETIN CADDESI ELITE        )
    LIFE SITESI D BLOK         )
    DAIRE 20 34774             )
    ISTANBUL                   )
    TURKEY                     )
                               )
PLAINTIFF(S)                   )
                               )
MUSTAFA MADAZLI,               )
                               )
ALPASLAN MH BAHAR CD,          )
BAHAR SIT. C BLK. 14/15        )
MELIKGAZI KAYSERİ              )
TURKEY                         )
                               )
PLAINTIFF(S)                   )
                               )
UTKIRBEK ABDUMOMINOV           )
                               )
    2022 FAWNS CREEK XING,     )
    MOUNT JULIET               )
    37122 TN                   )
    USA                        )
                               )
PLAINTIFF(S),                  )
                               )
DANAT SHEKHE , MARINA KARPOVA, )
VIKTORIIA SHEKHE, ANNA SHEKHE, )

                                   ii
        Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 3 of 149




                                          )
     3 LYZHNYY PEREULOK,                  )
     APT 344,                             )
     SAINT-PETERSBURG, 197345,            )
     RUSSIA                               )
                                          )
                                          )
PLAINTIFF(S)                              )
                                          )
HATICE DEMIR, IDRIS DEMIR,                )
MEHMET ALI DEMIR, SINAN CAN,              )
DEMIC, ELMAS ZEYNEP DEMIR,                )
                                          )
     FETIH MAHALLESI SONMEZ               )
     SOKAK IKRA APT. NO 9                 )
     14 KARATAY, KONYA                     )
     TURKEY                                )
                                          )
                                          )
PLAINTIFF(S),                             )
                                          )
LAILA FAIZI SOHAIL,                       )
HEDAYATULLAH SOHAIL,                      )
                                          )
CAMLICA MAH. BORA,                        )
SOK. NO.4 DAIRE 1                         )
NILUFER BURSA                             )
TURKEY                                    )
                                          )
                                          )
PLAINTIFF(S),                             )
                                          )
SAYFIEV ORIFJON                            )
                                          )
QORASUV 2,                                )
    7 JOMBOY DISTRICT                     )
    SAMARKAND REGION                      )

                                    iii
        Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 4 of 149




     UZBEKISTAN                          )
                                         )
PLAINTIFF(S),                            )
                                         )
MOHAMED MAHMOUD DAHY                     )
MAHMOUD,                                 )
                                         )
FLAT 42, BUILDING 77,                    )
GROUP 74, MADINATY ,                     )
FIRST SETTLEMENT, CAIRO                  )
EGYPT                                    )
                                         )
PLAINTIFF(S),                            )
                                         )
ZUHAL KAYA,                              )
                                         )
CEVIZLI MAHALLESI,                       )
FATIH CADDESI HUZURLU                    )
SOKAK PALMIYE                            )
APARTMAN NO 4 DAIRE 11                   )
MALTEPE İSTANBUL                         )
TURKEY                                   )
                                         )
PLAINTIFF(S),                            )
                                         )
CELALETTIN CAN CENGIZ,                   )
                                         )
YAVUZ MAH. 100                           )
YIL PARK CAD. ÇAÇAN APT.                 )
AĞRI                                     )
TURKEY                                   )
                                         )
                                         )
PLAINTIFF(S),                            )
                                         )
HAYAL YETKIN,                            )
                                         )

                                    iv
      Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 5 of 149




    UGURMUMCU MAH. AKASYA,    )
    SOK. YUNUS EMRE CAD. NO: 20
                              )
    MAVIKENT KONUTLARI        )
    A BLOK DAIRE: 11          )
    KARTAL ISTANBUL           )
    TURKEY                    )
                              )
PLAINTIFF(S),                 )
                              )
KUBRA DOGAN, FAITHIGAN DOGAN, )
                              )
GUZELYALI DISTRICT,           )
TEOMAN STREET,                )
NO:28/1 PENDIK,               )
ISTANBUL 34903                )
TURKEY                        )
                              )
PLAINTIFF(S),                 )
                              )
PELIN DINCOL,                 )
                              )
MERDIVENKOY MH.,              )
KARAMAN SK. NO.10,            )
D. 14 GOZTEPE                 )
KADIKOY ISTANBUL, 34732       )
TURKEY                        )
                              )
PLAINTIFF(S),                 )
                              )
SERVAN YILMAZ,                )
                              )
STEFAN STAMBOLOV,             )
NO :21 APT:8                  )
6600 KARDZHALI                )
BULGARIA                      )
                              )
PLAINTIFF(S),                 )

                                  v
        Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 6 of 149




                                         )
IBRAHIM ALBATRACK,                       )
                                         )
     MERKEZ MAHALLESI,                   )
     PEYMAN SOKAK, NO 7/15,              )
     GAZIOSMAPAŚA                        )
     ISTANBUL 35245                      )
     TURKEY                              )
                                         )
PLAINTIFF(S),                            )
                                         )
OZGE PELIN KUYUMCU,                      )
                                         )
STREET EZGIN , NO: 4/2 FLOOR:2           )
BURSA , HAMIDIYE , SEZGIN                )
MUSTAFAKEMALPASA BURSA                   )
TURKEY                                   )
                                         )
                                         )
PLAINTIFF(S),                            )
                                         )
EFE ARSLAN,                              )
                                         )
STREETN6/9                               )
DIKMEN CADDESI HARBIYE                   )
MAHALLESI VEZNEDAR SOKAK                 )
6/9 ANKARA /URKIYE, DIKMEN               )
AVENUE VEZNEDAR                          )
ANKARA                                   )
TURKEY                                   )
                                         )
                                         )
PLAINTIFF(S),                            )
                                         )
PELIN KOROGLU,                           )
                                         )
ESENTEPE NEIGHBORHOOD,                   )

                                    vi
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 7 of 149




CENGAVER STREET, NO:9/3       )
YENIMAHALLE                   )
ANKARA 06170                  )
TURKEY                        )
                              )
PLAINTIFF(S),                 )
                              )
BURCIN DURSUN, CEM DURSUN,    )
ELA DURSUN, OZAN BATUR DURSUN )
                              )
CUKURAMBAR MAHALLESI,         )
OGRETMENLER CADDESI           )
MENEKSE SITESI 23/10          )
CANKAYA ANKARA 06510          )
TURKEY                        )
                              )
PLAINTIFF(S),                 )
                              )
ELENA NOVOSPASSKAIA,          )
                              )
    JOHN REED 12,             )
     STREET 118               )
     CITY OF ST. PETERSBURG   )
     RUSSIA                   )
                              )
PLAINTIFF(S),                 )
                              )
METIN ALADAG, OKSANA ALADAG, )
ROJDA GULDEN ALADAG,          )
DENIZ ALADAG,                 )
                              )
    ZUMRUTEVLER MAH. SEHER, )
     SOK. NO 45-3,            )
     MALTEPE ISTANBUL 34852   )
     TURKEY                   )
                              )
PLAINTIFF(S),                 )

                                   vii
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 8 of 149




                                  )
NIKITA GALIMZYANOV, VLADA         )
CHERNADCHUK,                      )
                                  )
     18 SOLNECHNYJ,               )
     GOROD KVARTAL, APT. 11,      )
     MIRNOE,                      )
     HABAROVSKIJ KRAJ 680539,     )
     RUSSIA                       )
                                  )
PLAINTIFF(S),                     )
                                  )
AYSIN GUNAY,                      )
                                  )
     ISKELE MAH BARIS CAD NO 7A, )
     IC KAPI NO 1,                )
     MUGLA, DATCA, 48900,         )
     TURKEY                       )
                                  )
PLAINTIFF(S)                      )
                                  )
ADIL UGUR TUNCER, GAMZE           )
TUNCER, ARDA TUNCER,              )
                                  )
     FULA MAH. HÜSEYIN CAHIT      )
     YALCIN SOK.B AYIRBASI        )
     APT. A BLOK NO:18 DAIRE : 21 )
     SISLI/ISTANBUL 34394         )
     TURKEY                       )
                                  )
PLAINTIFF(S)                      )
                                  )
GOZDE GEDIK YURDUM, HASAN         )
BERK YURDUM,                      )
                                  )
     ULUS DISTRICT,               )
     OZTOPUZ AVENUE               )

                                  viii
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 9 of 149




    TEKERLER STREET NO:5/3        )
    BESIKTAS, ISTANBUL 34340      )
    TURKEY                        )
                                  )
PLAINTIFF(S),                     )
                                  )
DOGUKAN ORUC,                     )
                                  )
    199 SOKAK NO:2 KAT:2 DAIRE:16 )
    KAZIM DIRIK MAHALLESI        )
    FATIH SULTAN                  )
    MEHMET CADDESI                )
    BORNOVA IZMIR 35100           )
    TURKEY                        )
                                  )
PLAINTIFF(S),                     )
                                  )
BERKAY AYNAGOZ,                   )
                                  )
    4 ÇARŞI STREET,               )
    APT/1,                        )
    KOCAELİ KANDIRA 41600         )
    TURKEY                        )
                                  )
PLAINTIFF(S),                     )
                                  )
HUSEYIN KUS, YASMIN HASSAN        )
ABDELMONEAM ELGAMAL,              )
ZEINA MAMDOUH MAHMOUD             )
ELAZAB ELKHOULI,                  )
                                  )
    ESENTEPE MAH,                 )
    SECKIN SITESI 12.BLOK,        )
    4.DAIRE İNEGÖL,               )
    BURSA                         )
    TURKEY                        )
                                  )

                                   ix
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 10 of 149




PLAINTIFF(S),                     )
                                  )
ALI KADAYIFCI,                    )
                                  )
8-1 PULKOVSKAYA STREET,           )
      APT 169                     )
SAINT PETERSBURG 196158           )
      RUSSIA                      )
                                  )
PLAINTIFF(S),                     )
                                  )
OZAN GOZUBUYUK,                    )
                                  )
MEHMET AKIF MAH,                  )
OSMANGAZI CAD. NO:29, D:9         )
UMRANIYE ISTANBUL 34774           )
TURKEY                            )
                                  )
PLAINTIFF(S),                     )
                                  )
CEVDET AYDIN SUN,                 )
                                  )
     176 SOKAK NO 2 DAIRE 4,      )
      KUCUKYALI IZMIR             )
      TURKEY                      )
                                  )
PLAINTIFF(S),                     )
                                  )
OZGUR DINC, BAHAR YALÇIN DİNÇ, )
BAŞAK NAZ KOÇYİĞİT,               )
BERRAK SU KOÇYİĞİT,               )
                                  )
     BARIŞ MAHALLESI,             )
      EGEMENLIK CADDESI TÜZE       )
      SITESI 3 C BLOK KAT:1 NO: 5 )
      BEYLIKDÜZÜ, 34540           )
      TURKEY                      )

                                    x
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 11 of 149




                                        )
PLAINTIFF(S)                            )
                                        )
BAKARYUKIN VIACHESLAV,                  )
SVETLANA VIACHESLAV,                    )
                                        )
     AICHINGHAI HOUSE,                  )
     B. 13, UNIT 1, ROOM 1704,          )
     COUNTRY GARDEN                     )
     SILVER BEACH,                      )
     GUANGDONG PROVINCE,                )
     HUIZHOU CITY,                      )
     CHINA                              )
                                        )
PLAINTIFF(S),                           )
                                        )
HASSAN KHADER NASSAR,                   )
                                        )
     KUWAIT HAWALLY BLOCK 7,            )
     KUWAIT HAWALLY                     )
     KUWAIT                             )
                                        )
                                        )
PLAINTIFF(S),                           )
                                        )
ELKHOULI MAMDOUH,                       )
                                        )
31 PARKVIEW, RIVER ROAD,                )
RATHBORNE, DUBLIN 15                    )
DUBLIN                                  )
IRELAND                                 )
                                        )
PLAINTIFF(S),                           )
                                        )
OLGA KORMILINA,                         )
                                        )
     AVIAKONSTRUKTORA                   )

                                   xi
      Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 12 of 149




    PETLYAKOVA 29, APT 54,   )
    MOSCOW 108850            )
    RUSSIA                   )
                             )
PLAINTIFF(S),                )
                             )
AHMED ESSAM ABD ELAZIEZ      )
MAHMOUD YOUSSEF,             )
                             )
     ELMASGD STREET MANSHA,  )
     ALGADIDA ELBEDA,        )
     KAFR ELDAWAR            )
     ELBAHERA 22624          )
     EGYPT                   )
                             )
PLAINTIFF(S),                )
                             )
JOSEPH YOUSSEF,              )
                             )
     EL MINYA,               )
     GOVERNORATE,            )
     EGYPT                   )
                             )
PLAINTIFF(S),                )
                             )
AHMED AGLAN, MAHA SAMY       )
ALI ABDULHAMID, YOUSEF AHMED )
MOHAMED KHALIFA AGLAN, NOUR )
AHMED MOHAMED KHALIFA AGLAN, )
                             )
     61 ABDULLAH AL          )
     HAMATHANI STREET,       )
     ALMALAZ, RIYADH, 12836, )
     SAUDI ARABIA            )
                             )
PLAINTIFF(S),                )
                             )

                                  xii
      Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 13 of 149




SULIMAN SHAATH,                )
                               )
UMM AL HAMMAM ALSHARQI         )
BILDING 4 ALABALA ST.          )
RIYADH CITY                    )
SAUDI ARABIA                   )
                               )
PLAINTIFF(S),                  )
                               )
EVGENIA GAVRILOVA,             )
                               )
     ARGAYASH DOROZNYJ PER 27, )
     CHELYABINSK REGION,       )
     RUSSIA,                   )
                               )
PLAINTIFF(S),                  )
                               )
NAIRA OGANISYAN,               )
                               )
    CALLE FELIP II, 50 AT 2,   )
     BADALONA, BARCELONA 08917 )
     SPAIN                     )
                               )
PLAINTIFF(S),                  )
                               )
NORA ABDELKHALEK ABDELSALAM )
ABDELSALAM, HANY ABDELGHANI )
AHMED ABDELGHANI, JELAN HANY )
ABDELGHANI AHMED ABDELGHANI, )
MARIAM HANY ABDELGHANI         )
AHMED ABDELGHANI, KAREEM       )
HANY ABDELGHANI AHMED          )
ABDELGHANI,                    )
                               )
BUILDING 8493, IBRAHIM AL      )
QURTUBI STREET,                )
AL WIZARAT DISTRICT,           )

                                  xiii
      Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 14 of 149




RIYADH, RIYADH,               )
SAUDI ARABIA.                 )
                              )
                              )
PLAINTIFF(S),                 )
                              )
ALI OZKILIC, SERDEST HEVAL    )
OZKILIC, SERDAR ARAM OZKILIC, )
                              )
MEZOPOTAYA MH.                )
FIRAT BULVARI. OZAY YAPI      )
SITESI. D. BLOK. KAT:3.NO:15. )
KAYAPINAR DIYARBAKIR,         )
TURKEY                        )
                              )
PLAINTIFF(S),                 )
                              )
TUNCAY BAHRI OZTURK,          )
                              )
GUZELTEPE MH. UCEVLER         )
USTU CD. NO:37/1              )
EYUPSULTAN                    )
ISTANBUL 34060                )
TURKEY                        )
                              )
PLAINTIFF(S),                 )
                              )
SHROUK MOHAMED IBRAHIM        )
ABDELHAMID IBRAHIM, AYMAN     )
AHMED MOHAMED MASOUD, MAYA )
AYMAN AHMED MOHAMED           )
MASOUD,                       )
                              )
     223 ELBANAFSG BUILDINGS, )
     NEW CAIRO, CAIRO         )
     EGYPT                    )
                              )

                                  xiv
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 15 of 149




PLAINTIFF(S),                           )
                                        )
ESAT UNAL, GULCIN BIR UNAL,             )
DENIZ UNAL                              )
                                        )
     PROF HIFZI OZCAN CD                )
     KARDELEN SITESI B / 21 K.          )
     BAKKALKOY MAH,                     )
     ATASEHIR ISTANBUL 34752            )
     TURKEY                             )
                                        )
PLAINTIFF(S),                           )
                                        )
KATSIARYNA LASHHEUSKAYA,                )
YAUHENI LASHCHEUSKI, MILANA             )
LASHCHEUSKI,                            )
                                        )
     60 LOBANK ST,                      )
     APT 25,                            )
     MINSK 220136                       )
     BELARUS,                           )
                                        )
PLAINTIFF(S),                           )
                                        )
PLAINTIFF(S),                           )
                                        )
ANDREW SAVENKOV,                        )
                                        )
     23 CHERTANOVSKAYA STR.,            )
     BLD. 2., APT. 41,                  )
     MOSCOW 117525                      )
     RUSSIAN FEDERATION                 )
                                        )
PLAINTIFF(S),                           )
                                        )
YULIYA KUZNETSOVA, SERGEY               )
KUZNETSOVA, NIKITA                      )

                                   xv
      Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 16 of 149




KUZNETSOVA, BOGDAN              )
KUZNETSOVA, EGOR KUZNETSOVA, )
                                )
     DOM 26A, KV 81.            )
     MICRO DISTRICT 1.          )
     ALMATY,                    )
     KAZAKHSTAN                 )
                                )
PLAINTIFF(S),                   )
                                )
MARINA DUBOVA,                  )
                                )
     ADMIRALA MAKAROVA ST. 5-1, )
     APP, 125,                  )
     NIZHNY NOVGOROD 603132     )
     RUSSIAN FEDERATION         )
                                )
PLAINTIFF(S),                   )
                                )
YAUHEN PALEI, ALIAKSANDRA       )
PALEI,                          )
                                )
50 LET POBEDY STR, APT. 69      )
220056 5/1                      )
POLAND                          )
                                )
PLAINTIFF(S),                   )
                                )
EMRE DURMAZ, ELIF DURMAZ,       )
SIMAY DURMAZ,                   )
                                )
     CUMHURIYET MAHALLESI       )
     NECMETTIN KIRBAS SOK.      )
     NO: 29 KAT 3 D:7           )
     IZMIT-KOCAEL               )
     TURKEY                     )
                                )

                                  xvi
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 17 of 149




PLAINTIFF(S),                 )
                              )
EREN DEYIS,                   )
                              )
    HACILAR REGION INCEK LOFT )
    RECIDENCES B2 BLOCK NO:4  )
    06830 GOLBASI/ANKARA      )
    TURKEY                    )
                              )
PLAINTIFF(S),                 )
                              )
ESRA PAKER, ANIL PAKER,       )
                              )
    KARAMAN NEIGHBORHOOD      )
    1717/1 STREET FLOOR :4    )
    DENIZLI                   )
    TURKEY                    )
                              )
PLAINTIFF(S),                 )
                              )
ISKANDAROVA NARZISAHKON       )
NUMONOVA ISKANDAROV           )
AKMALKHOJA, AKMAL             )
ISKANDAROV, ANISA ISKANDAROV, )
ANVAR ISMANDARIV, DAMIR       )
ISKANDAROV,                   )
                              )
BOBOKALONOV STREET 132,       )
GOZYON VILLAGE, PULOT,        )
BOBOJON GAFUROV DISTRICT      )
REPUBLIC OF TAJIKASTAN        )
                              )
PLAINTIFF(S),                 )
                              )
GOKMEN MAYA, BURCIN MAYA,     )
DEFNE MAYA,                   )
                              )

                                   xvii
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 18 of 149




    ISMETPASA MAH. SEVREN         )
    SOK. NO:4-12                  )
    MERKEZ YALOVA 77100           )
    TURKEY                        )
                                  )
PLAINTIFF(S),                     )
                                  )
GENCAY ERTUNK,                    )
                                  )
    IDEALTEPE MAH. RIFKI          )
     TONGSIR CAD. NO:11/ B6 34841 )
     MALTEPE – ISTANBUL           )
     TURKEY                       )
                                  )
PLAINTIFF(S),                     )
                                  )
SEVİL KOÇ, GÜRHAN KOÇ,            )
YAĞIZHAN KOÇ,                     )
                                  )
      GAZANFER BİLGE CAD.         )
     ERENLER CEDİT KENT           )
     KONUTLARI B/4D:1             )
     İZMİT/KOCAELİ 41300          )
     TURKEY                       )
                                  )
                                  )
PLAINTIFF(S),                     )
                                  )
NIYAZ BÜYÜKGÖKMEN, CEMAL          )
BÜYÜKGÖKMEN,                      )
                                  )
    YILDIZ MAH. 243 SOK. ALTINAY )
     APT. NO:13/5                 )
     MURATPAŞA ANTALYA            )
     TURKEY                       )
                                  )
PLAINTIFF(S),                     )

                                   xviii
      Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 19 of 149




                                )
YULIYA HIL, MAKSIM INDZIUKOU, )
                                )
     3 MYASTROVSKAYA STREET     )
     APT. 56,                   )
     REPUBLIC OF BELARUS        )
                                )
PLAINTIFF(S),                   )
                                )
FATIMA AYKUT, ÖZKAN AYKUT,      )
ELIF ECE AYKUT,                 )
                                )
     ORHANTEPE MAH BANKALAR )
     CAD BAYRAKTAR              )
     APT NO 35 D 4              )
     KARTAL İSTANBUL 4865       )
     TURKEY                     )
                                )
                                )
PLAINTIFF(S),                   )
                                )
ECEMNAZ ALCIN SASMAZ, TAHA      )
YASIN SASMAZ,                   )
                                )
     YILDIRIM MAHALLESI         )
     CANDARLI SOKAK NO:7/5      )
     BAYRAMPASA, ISTANBUL 34045 )
     TURKEY                     )
                                )
PLAINTIFF(S),                   )
                                )
VOLHA AMELCHANKA, ULADZIMIR )
AMELCHANKA, ANASTASIA           )
AMELCHANKA, KATSIARINA          )
AMELCHANKA,                     )
                                )
     DOLGOBRODSKAYA STREET 7/3 )

                                  xix
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 20 of 149




     APARTMENT 23.                      )
     MINSK CITY,                        )
     REPUBLIC OF BELARUS,               )
                                        )
PLAINTIFF(S),                           )
                                        )
OYTUN LACIN, SELIN LACIN,               )
                                        )
MADEN NEIGHBORHOOD                      )
YUNUS EMRE STREET,                      )
NUMBER 37/2                             )
SARIYER / İSTANBUL 34450                )
TURKEY                                  )
                                        )
PLAINTIFF(S),                           )
                                        )
VALERIYA NOGAYTSEVA,                    )
                                        )
     DZERGINSKOGO ST., B.164,           )
     APARTMENT 44.                      )
     NOVOROSSIYSK,                      )
     KRASNODARSKIY                      )
     RUSSIA,                            )
                                        )
                                        )
PLAINTIFF(S),                           )
                                        )
OLEG KAMANEV, VIKTORIIA                 )
GROZEVA, VERONIKA KAMENEVA,             )
ROMAN GROZEV                            )
                                        )
     811, BAY DRIVE 900,                )
     MIAMI BEACH                        )
     FLORIDA 33141                      )
     UNITED STATES                      )
     PLAINTIFF(S),                      )
                                        )
VALERY PADLIPSKI, VOLHA                 )

                                   xx
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 21 of 149




PADLIPSKAYA, TATSIANA                    )
PADLIPSKAYA,NATALLIA                     )
PADLIPSKAYA,                             )
                                         )
       M.D. 16, HOUSE 25, APR. 117,      )
     ZHLOBIN GOMEL                       )
     REPUBLIC OF BELARUS                 )

PLAINTIFF(S),                      )
                                   )
NESLIHAN BENAN YUKSEL,             )
OMAYKAN YUKSEL,                    )
                                   )
     BARBAROS MAH.                 )
     TOPHANELİOĞLU CAD.            )
     D BLOK NO: 60D İÇ KAPI NO: 17 )
     ÜSKÜDAR / İSTANBUL            )
     TURKEY                        )
                                   )
PLAINTIFF(S),                      )
                                   )
TATYANA KRASHEVSKAYA,              )
ALEXANDER KRASHEVSK, NIKITA        )
KRASHEVSKY,                        )
                                   )
     VANKOVICHA ST. 53-6,          )
     220076 MINSK                  )
     BELARUS                       )
                                   )
PLAINTIFF(S),                      )
                                   )
YEVGENIY PANKEVICH,                )
                                   )
  16 ORBIT 3 APT 130,              )
  ALMATY CITY                      )
  REPUBLIC OF KAZAKHSTAN           )
                                   )
                                   )
     V.                            )
                                   )
                                   xxi
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 22 of 149




                                            )
                                            )
DONALD J. TRUMP, President                  )
of the United States of America,            )
1600 Pennsylvania Avenue, NW                )
Washington, D.C. 20500;                     )
                                            )
MICHAEL R. POMPEO, Secretary                )
of the U.S. Department of State,            )
 c/o The Executive Office, Office of        )
                                      th
the Legal Advisor, Suite 5.600, 600 19 St., )
NW, Washington, D.C. 20522                  )
                                            )
             Defendants.                    )
____________________________________)


                            TABLE OF CONTENTS

INTRODUCTION…………………………………………………………………1

THE PARTIES……………………………………………………………………..8

JURISDICTION AND VENUE…………………………………………………..98

OVERVIEW OF THE LAW……………………………………………………...99

FACTUAL ALLEGATIONS……………………………………………………103

CAUSES OF ACTION…………………………………………………………..113

RESERVATION OF RIGHTS…………………………………………………..123

REQUEST FOR RELIEF………………………………………………………..124

CERTIFICATE OF SERVICE…………………………………………………..127




                                       xxii
            Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 23 of 149




“This is America. . . a brilliant diversity spread like stars, like a thousand points of
         light in a broad and peaceful sky.” President George H. W. Bush1


     “Why are we having all these people from s***hole countries come here?”
                           President Donald J. Trump2



                                          INTRODUCTION

    1. On March 13, 2020, in response to the Coronavirus (“COVID-19”)

        pandemic, President Donald J. Trump (“President Trump”) declared a

        general “national emergency”.

    2. On April 22, 2020, President Trump issued a proclamation (“PP

        10014”) suspending all entries to any “alien” without an immigrant visa

        valid on April 22, 2020, citing “impact” (without saying what the impact

        was) on immigration to the U.S. labor market.3

    3. The Proclamation supposedly accounted for exceptions for immigrant visa

        holders that are physicians, nurses, or other healthcare professionals and for

        “any alien whose entry would be in the national interest, as determined by



1
  Associated Press, LA TIMES, December 1, 2018, https://www.latimes.com/politics/la-na-pol-bush-quotes-
20181130-htmlstory.html (Last Accessed July 16, 2020).
2
  Josh Dawsey, WASHINGTON POST, January 12, 2018, https://www.washingtonpost.com/politics/trump-attacks-
protections-for-immigrants-from-shithole-countries-in-oval-office-meeting/2018/01/11/bfc0725c-f711-11e7-91af-
31ac729add94_story.html (Last Accessed July 16, 2020).
3
  WHITE HOUSE, Proclamation Suspending Entry of Immigrants Who Present Risk to the U.S. Labor Market During the
Economic Recovery Following the COVID-19 Outbreak, April 22, 2020 https://www.whitehouse.gov/presidential-
actions/proclamation-suspending-entry-immigrants-present-risk-u-s-labor-market-economic-recovery-following-
covid-19-outbreak/ (Last Accessed July 16, 2020).

                                                       1
      Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 24 of 149




   the Secretary of State, the Secretary of Homeland Security, or their

   respective designees. No policies, instructions or directions for such

   exceptions were ever published

4. Plaintiffs here are 149 Diversity Visa program selectees and their derivative

   beneficiaries from 14 different countries and their derivative beneficiaries,

   who live outside of the United States. Contrary to Defendant President

   Trumps opinion of Diversity Visa winners, these individuals include

   successful business people who intend to create jobs for American workers

   in the United States, healthcare professionals who could help fight the hold

   that the Coronavirus Pandemic has on our country, engineers, academics,

   and more and they are spouses and children who too hope to come to

   America to live, learn, grow, and share with us in the dream that this country

   gives to all who find themselves fortunate enough to live here.

5. Individuals to whom the Proclamation applied included pending Diversity

   Visa applicants at various stages of the application process as well as

   individuals whose visas had already been approved and issued, but which

   have expired without admission to the United States due travel restrictions

   put into place because of the pandemic. These include (1) Diversity

   Visa recipients who have confirmed their qualifications, submitted their

   Immigrant Visa and Alien Registration Application and supporting


                                       2
             Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 25 of 149




        documents, and are awaiting interviews; (2) Diversity Visa recipients who

        have been interviewed and are waiting for a decision; and (3) Diversity

        Visa recipients who have passed their interviews, had visas issued, and need

        only arrive in America during the time allotted on their approved visas

        (usually six months).4

    6. The April 22, 2020 proclamation was set to expire on June 23, 2020, unless

        extended by President Trump, rendering the proclamation amorphous and

        potentially unending in its expiry date due to the ongoing pandemic. At

        least one lawsuit related to Diversity lottery winners was filed over this

        proclamation but was dismissed because the proclamation was time limited

        and would expire prior to the time that the Diversity lottery winners had to

        be adjudicated and enter the United States (September 30, 2020).

    7. On June 22, 2020, President Trump issued a new proclamation extending PP

        10014 through December 31, 2020.5

    8. The new proclamation extended the initial bans in the April proclamation

        until December 31, 2020. Like the April 22, 2020 proclamation, the June 22,



4
  U.S. DEPARTMENT OF STATE, Diversity Visa Program, https://travel.state.gov/content/travel/en/us-
visas/immigrate/Diversity-visa-program-entry/Diversity-visa-interview/Diversity-visa-after-the-
interview.html#:~:text=A%20Diversity%20visa%20is%20usually,for%20less%20than%20six%20months. (Last
Accessed July 16, 2020).
5
  WHITE HOUSE, Proclamation Suspending Entry of Aliens Who Present a Risk to the U.S. Labor Market Following the
Coronavirus Outbreak, June 22, 2020, https://www.whitehouse.gov/presidential-actions/proclamation-
suspending-entry-aliens-present-risk-u-s-labor-market-following-coronavirus-outbreak/ (Last Accessed July 16,
2020).

                                                        3
      Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 26 of 149




   2020 proclamation extension has particularly harsh effects on Diversity Visa

   selectees.

9. The United States issues approximately 1.1 million new green cards each

   fiscal year. It is estimated that of those included in this number and affected

   by President Trumps proclamations are more than 44,000 Diversity

   selectees.

10.Diversity Visa selectees are now racing against the clock to obtain their

   visas prior to the end of the 2020 Fiscal Year on September 30, 2020.

   Without judicial intervention, those who have not already entered the United

   States will not be able to pursue the Diversity Visa any further, nor pick up

   where they left off in the following Fiscal Year.

11.For Diversity Visa recipients, the harm caused by Trump’s proclamations is

   immediate and particularly severe. Due to this extension, Diversity Visa

   recipients will, absolutely and irrevocably, lose their ability to immigrate to

   the United States, and specific and very difficult hardships on families and

   employers will result. Many of these Diversity Visa selectees and especially

   those who have actual visas, or have been interviewed, or were awaiting a

   scheduled interview had made substantial plans and had detrimentally relied

   on the actions of the US government prior to this Immigration Ban.




                                       4
      Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 27 of 149




12.Some Diversity Visa selectees can Adjust Status through the Diversity Visa

   program (meaning they were previously lawfully admitted into the United

   States and have not accrued unlawful presence). The Proclamation does not

   apply to these selectees, as they are already located within the United States.

   The Proclamation does however apply to the vast majority of Diversity Visa

   selectees who are consular processing from abroad, meaning that they must

   obtain their visa stamps from a U.S. Embassy or Consulate, governed by the

   U.S. Department of State.

13.In a FAQ released by the Department of State, the Department

   acknowledged the potential for President Trumps proclamation to be

   extended indefinitely. It states that “[t]he [Diversity Visa] Program has

   multiple stages. [Diversity Visa]-2021 applicants won’t be interviewed until

   FY 2021. However, the suspension does apply to [Diversity applicants], with

   certain exceptions. The Proclamation will expire on December 31 unless

   extended.” (emphasis added).




                                       5
             Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 28 of 149




    14.A Notice on the Department of State website states that individuals who

        were issued visas for the Diversity Visa-2020 Program that was valid

        effective April 23, 2020, but which expired due to an inability to travel,

        should contact the Embassy or Consulate where your visa was issued for

        further information.6 No solutions are offered, and when recipients contacted

        their assigned Embassy or Consulate regarding their visas, they are generally

        told that their Embassy or Consulate is closed until further notice, with no

        estimated time of reopening, or, worse, that no visa would be reissued to

        them.

    15.The Department of State (and federal immigration law) states that all

        Diversity Visa-2020 entrants who were selected must be found eligible for,

        and obtain, their visa by September 30, 2020.7 However, because of the

        proclamation, tens of thousands of Diversity Visa selectees are now unable

        to get their interviews, and it appears clear that such individuals will lose

        eligibility if the ban is not lifted (and subsequent visa processing is

        completed) prior to September 30, 2020.

    16.The Department of State has arbitrarily and capriciously taken the

        proclamation's suspension of entry as a suspension on the visa issuance,



6
  U.S. DEPARTMENT OF STATE, Diversity Visa Instructions, https://travel.state.gov/content/travel/en/us-
visas/immigrate/Diversity-visa-program-entry/Diversity-visa-instructions.html (Last Accessed July 16, 2020).
7
  Id.

                                                         6
      Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 29 of 149




   reissuance, and adjudication of Diversity Visa-2020 cases. Specifically, the

   Department of State has refused to reissue visas that have expired due the

   inability to travel to the U.S. during the Coronavirus pandemic, suspended

   processing of applications for Diversity Visa Applicant selectees, cancelled

   and/or suspended interviews at U.S. Embassies and Consulates, and has

   suspended final adjudications pre- and post-interview. This, despite the fact

   that the consulates remain staffed and clearly operating, given their

   statements that they can be contacted for undetermined emergency

   processing cases.

17.The proclamation, though potentially endless, is currently slated to expire on

   December 31, 2020—a duration four months longer than the predecessor

   proclamation.

18.Because the fiscal year expires September 30, 2020, the remainder of the

   Diversity Visa program for Fiscal Year (FY) 2020 will be eliminated.

19.The inability to immigrate to the United States for the Diversity Visa-2020

   entrants has caused enormous hardship. Fees for visas will be

   lost and medical examinations for green cards will expire. Many applicants

   have quit their jobs and sold their homes due to their reliance on the ability

   to migrate to the United States through the Diversity Visa Program. Tens of

   thousands of applicants, including all 75 Plaintiffs, will be denied their


                                       7
      Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 30 of 149




   opportunity to immigrate based solely on the fact that President Trump

   proclamation bars them from entering the country or because their visas

   expired prior to their ability to obtain transportation to the United States

   because of travel bans (some of which have now been lifted).

                               THE PARTIES

20.Plaintiffs Afsin Aker, Mustafa Dogan Eker, Dilara Ayaydin, Emre Akin,

   Erdal Tarman, Mustafa Madazli, and Utkirbek Abdumominov are

   Diversity Visa recipients and their derivative beneficiaries who have

   received their visas, but have been unable to enter in the United States

   within the time allotted on the visa due to President Trump’s

   proclamation. Many of them have sold their homes, left their jobs, and are

   accruing devastating financial losses due to their inability to complete their

   immigration process caused by the presidential proclamation.

21.Plaintiffs Danat Shekhe, Hatice Demir, Laila Faizi Sohail, Sayfiev

   Orifjon, Mohamed Mahmoud Dahy Mahmoud, Suliman Shaath, Nora

   Abdelkhalek Abdelsalam Abdelsalam, Ali Ozkilic, Fatima Aykut, Oleg

   Kamanev, and Andrew Savenkov are Diversity Visa recipients and their

   derivative beneficiaries who have had their interviews at the Consulates

   or Embassies, but who have yet to receive their visas due to President

   Trump's proclamation. Many of them have sold their homes to pay for filing


                                       8
     Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 31 of 149




  fees, left or lost their jobs because of their intention to immigrate, and are

  accruing devastating emotional, personal and financial losses due to their

  inability to complete their immigration process caused by the presidential

  proclamation.

22.Plaintiffs Zuhal Kaya, Celalettin Can Cengiz, Hayal Yetkin Sale, Kubra

  Dogan, Pelin Dincol, Sercan Yilmaz, Ibrahim Albatrak, Ozge Pelin

  Kuyumcu, Efe Arslan, Pelin Koroglu, Burcin Dursun, Elena

  Novospasskaia, Metin Aladag, Nikita Galimzyanov, Aysin Gunay, Adil

  Ugur Tuncer, Gözde Gedik Yurdum, Dogukan Oruc, Berkay Aynagoz,

  Huseyin Kus, Ali Kadayifci, Ozan Gözübüyük, Cevdet Aydin Sun ,

  Ozgur Dinc, Bakaryukin Viacheslav, Hassan Khader Nassar, Elkhouli

  Mamdouh, Olga Kormilina, Ahmed Essam Abd Elaziez Mahmoud

  Youssef, Joseph Youssef, Ahmed Aglan, Evgenia Gavrilova, Naira

  Oganisyan, Tuncay Bahri Ozturk, Shrouk Mohamed Ibrahim

  Abdelhamid Ibrahim, Esat Unal, Katsiaryna Lashheuskaya, Marina

  Dubova, Yauhen Palei, Emre Durmaz, Eren Deyis, Esra Paker,

  Iskandarova Narzisahkon Numonova, Iskandarov Akmalkhoja,

  Gokmen Maya, Sevil Koç, Niyaz Büyükgökmen, Yuliya Hil, Ecemnaz

  Alcin Sasmaz, Volha Amelchanka, Valeriya Nogaytseva, Yuliya

  Kuznetsova, Gencay Ertunk, Oytun Lacin, Valery Padlipski, Neslihan


                                      9
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 32 of 149




      Benan Yuksel , Tatyana Krashevskaya, Yevgeniy Pankevich are

      Diversity Visa applicants and their derivative beneficiaries who have

      submitted the required visa documentation and were advised of their

      interview dates, and began to make plans to immigrate to the United States,

      that were subsequently cancelled as a result of President Trump’s

      proclamation.

                                   PLAINTIFFS
Plaintiff Afsin Aker
   23.Plaintiff Afsin Aker is a citizen of Turkey and a DV-2020 selectee

   24.Plaintiff Afsin Aker was invited to submit a DS-260, Immigrant Visa and

      Alien Registration Application pursuant to his DV-2020 selection.

   25.The KCC assigned him the case number DV2020EU00002767

   26.Plaintiff Afsin Aker submitted all required documentation for adjudication

      of their DS-260, Immigrant Visa Application and Alien Registration.

   27.On November 25, 2019 Plaintiff Afsin Aker received his American Visa

      with the expiration date of May 5th, 2020.

   28.Plaintiff Afsin Aker, in preparation for his immigration to the U.S., left his

      company, sold his car, and canceled his lease.

   29.On April 26th, 2020, Plaintiff Afsin Aker’s flight from Istanbul to the

      United States was cancelled due to the COVID-19 Pandemic outside of his

      control.
                                          10
        Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 33 of 149




  30.Plaintiff Afsin Aker made numerous attempts to contact the U.S. Embassy

     before his Visa expired and only received automatic replies from the closed

     embassies.

  31.Plaintiff Afsin Aker, was denied entry due to the Proclamation that affected

     the department’s policies, procedures, and practices suspending

     adjudications of immigrant visa applications for DV-2020 program

     selectees.

Plaintiff Mustafa Dogan Eker

  32.Plaintiff Mustafa Dogan Eker is a citizen of Turkey and a DV-2020 selectee.

  33.Plaintiff Mustafa Dogan Eker was invited to submit a DS-260, Immigrant

     Visa and Alien Registration Application pursuant to his DV-2020 selection.

  34.The KCC assigned him the case number 2020EU00009478.

  35.Plaintiff Mustafa Dogan Eker submitted all the requested documentation for

     adjudication of their DS-260, Immigrant Visa Application and Alien

     Registration.

  36.Plaintiff Mustafa Dogan Eker received his visa in his passport several days

     later.

  37.Plaintiff Mustafa Dogan Eker would be denied entry due to the Proclamation

     that affected the department’s policies, procedures, and practices suspending



                                       11
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 34 of 149




      adjudications of immigrant visa applications for DV-2020 program

      selectees.

Plaintiff Dilara Ayadin

   38.Plaintiff Dilara Ayadin is a Turkish national currently living in Paris France

      and a DV-2020 selectee

   39.Plaintiff Dilara Ayadin was invited to submit a DS-260, Immigrant Visa and

      Alien Registration Application pursuant to her DV-2020 selection.

   40.The KCC assigned her the case number 2020EU00006631.

   41.Plaintiff Dilara Ayadin completed and submitted the documentation for

      adjudication of their DS-260, Immigrant Visa Application and Alien

      Registration.

   42.On January 8th, 2020, Plaintiff Dilara Ayadin attended her interview at the

      U.S. Embassy in Paris

   43.On January 14th, 2020, Plaintiff Dilara Ayadin received her approved visa.

   44.On April 22nd, 2020, Plaintiff Dilara Ayadin was denied entry due to the

      Proclamation that affected the department’s policies, procedures, and

      practices suspending adjudications of immigrant visa applications for DV-

      2020 program selectees.

   45.On June 10th, 2020, Plaintiff Dilara Ayadin’s visa expired.



                                         12
        Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 35 of 149




Plaintiff Emre Akin

  46.Plaintiff Emre Akin is a citizen of Turkey and a DV-2020 selectee.

  47.Plaintiff Emre Akin was invited to submit a DS-260, Immigrant Visa and

     Alien Registration Application pursuant to his DV-2020 selection.

  48.The KCC assigned him the case number 2020EU00002393.

  49.Plaintiff Emre Akin completed and submitted the documentation for

     adjudication of their DS-260, Immigrant Visa Application and Alien

     Registration.

  50.Plaintiff Emre Akin attended his interview in November 2019.

  51.In March 2020, Plaintiff Emre Akin received his Visa for entry to the U.S..

  52.On April 22nd, 2020, Plaintiff Emre Akin was denied entry due to the

     Proclamation that affected the department’s policies, procedures, and

     practices suspending adjudications of immigrant visa applications for DV-

     2020 program selectees.

  53.On May 1st, 2020, Plaintiff Emre Akin’s visa expired.

Plaintiff Erdal Tarman

  54.Plaintiff Erdal Tarman is a citizen of Turkey and a DV-2020 selectee.

  55.Plaintiff Erdal Tarman was invited to submit a DS-260, Immigrant Visa and

     Alien Registration Application pursuant to his DV-2020 selection.


                                       13
        Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 36 of 149




  56.The KCC assigned him the case number DV2020EU00001598.

  57.Plaintiff Erdal Tarman completed and submitted the documentation for

     adjudication of their DS-260, Immigrant Visa Application and Alien

     Registration.

  58.On October 3rd, 2019, Plaintiff Erdal Tarman was issued his Visa for entry

     to the U.S.

  59.Plaintiff Erdal Tarman, sold his belongings to prepare to immigrate to the

     United States.

  60.Plaintiff Erdal Tarman’s flights to the U.S. were cancelled due to the

     COVID-19 pandemic outside his control

  61.Plaintiff Erdal Tarman attempted to contact the US embassy before his visa

     expired and only received automatic replies from the closed embassies.

  62.On April 1st 2020, Plaintiff Erdal Tarman’s visa expired.

  63.On April 22nd, 2020, Plaintiff Erdal Tarman’s adjudication of his visa ended

     due to the Proclamation that affected the department’s policies, procedures,

     and practices suspending adjudications of immigrant visa applications for

     DV-2020 program selectees.

Plaintiff Mustafa Madazli

  64.Plaintiff Mustafa Madazli is a citizen of Turkey and a DV-2020 selectee.



                                        14
      Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 37 of 149




65.Plaintiff Mustafa Madazli was invited to submit a DS-260, Immigrant Visa

   and Alien Registration Application pursuant to his DV-2020 selection.

66.The KCC assigned him the case number 2020EU00004359.

67.Plaintiff Mustafa Madazli completed and submitted the documentation for

   adjudication of their DS-260, Immigrant Visa Application and Alien

   Registration.

68.On Novemeber 1st, 2019, Plaintiff Mustafa Madazli received his Visa for

   entry into the U.S.

69.Plaintiff Mustafa Madazli left his job and sold his belongings to move to the

   United States.

70.Plaintiff Mustafa Madazli obtained an engineering job in New York.

71.Plaintiff Mustafa Madazli’s flight to the U.S. were cancelled due to the

   COVID-19 pandemic outside his control.

72.Plaintiff Mustafa Madazli attempted to contact the US embassy before his

   visa expired and only received automatic replies from the closed embassies.

73.On April 22nd, 2020, Plaintiff Mustafa Madazli’s entry was denied due to

   the Proclamation that affected the department’s policies, procedures, and

   practices suspending adjudications of immigrant visa applications for DV-

   2020 program selectees.

74.Plaintiff Mustafa Madazli has been unemployed since March.


                                     15
        Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 38 of 149




Plaintiff Utkirbek Abdumominov and his family

  75.Plaintiff Utkirbek Abdumominov is a citizen of Kyrgyzstan who is currently

     residing in Tennessee USA. He was a DV-2020 selectee.

  76.KCC assigned him and his family the case number 2020EU00002882.

  77.Plaintiff Utkirbek Abdumominov received a visa from the U.S. Embassy for

     himself and his family under his application.

  78.In January 2020, Plaintiff Utkirbek Abdumominov came to the United States

     ahead of his family in order to get things ready for their arrival.

  79.In March 2020, Plaintiff Utkirbek Abdumominov’s flights for his family

     were cancelled due to the COVID-19 pandemic.

  80.On April 22nd, 2020, the entry of Plaintiff Utkirbek Abdumominov’s family

     was denied due to the Proclamation that affected the department’s policies,

     procedures, and practices suspending adjudications of immigrant visa

     applications for DV-2020 program selectees.

  81.On May 26th 2020, the family’s visa expired.

  82.Plaintiff Utkirbek Abdumominov has been separated from his wife and

     young children since January.

Plaintiff Danat Shekhe and his Family




                                         16
        Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 39 of 149




  83.Plaintiff Danat Shekhe is a Syrian national residing in Turkey and a DV-

     2020 selectee.

  84.Plaintiff Danat Shekhe was invited to submit a DS-260, Immigrant Visa and

     Alien Registration Application pursuant to his DV-2020 selection.

  85.The KCC assigned him the case number 2020EU00010232.

  86.Plaintiff Danat Shekhe completed and submitted the documentation for

     adjudication of their DS-260, Immigrant Visa Application and Alien

     Registration.

  87.On January 23, 2020, the issuance of their visas was delayed on the request

     for medical information.

  88.On March 18, Plaintiff Danat Shekhe received the additional medical

     information but was unable to submit anything to the closed consulate.

  89.On April 22nd, 2020, the adjudication of Plaintiff Danat Shekhe’s

     application was stopped due to the Proclamation that affected the

     department’s policies, procedures, and practices suspending adjudications of

     immigrant visa applications for DV-2020 program selectees.

  90.Plaintiff Danat Shekhe has suffered economic damage of about $6000 due to

     being unable to emigrate.

Plaintiff Hatice Demir and Family

  91.Plaintiff Hatice Demir is a native of Turkey and a DV-2020 selectee..
                                       17
      Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 40 of 149




92.Plaintiff Hatice Demir was invited to submit a DS-260, Immigrant Visa and

   Alien Registration Application pursuant to his DV-2020 selection.

93.The KCC assigned him the case number 2020EU0008991.

94.Plaintiff Hatice Demir completed and submitted the documentation for

   adjudication of their DS-260, Immigrant Visa Application and Alien

   Registration.

95.On March 2nd, 2020, Plaintiff Hatice Demir and his family attended his

   interview.

96.Plaintiff Hatice Demir had their passports returned without their visas by the

   Embassy who requested additional information in the form of form D-5535.

97.On March 9th, 2020, Plaintiff Hatice Demir submitted the completed D-

   5535 forms for himself and his family to the Embassy.

98.On March 12th, 2020, Plaintiff Hatice Demir received an emergency email

   from the embassy saying the adjudication of their application would stop due

   to the COVID-19 pandemic

99.On April 22nd, 2020, the adjudication of Plaintiff Hatice Demir and family’s

   application was indefinitely stopped due to the Proclamation that affected

   the department’s policies, procedures, and practices suspending

   adjudications of immigrant visa applications for DV-2020 program

   selectees.


                                      18
          Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 41 of 149




   100.     Plaintiff Hatice Demir has suffered economic damages of $4000

      accounting processing fees in additional to 60% of their normal income.

Plaintiff Laila Faizi Sohail and Hedayatullah Sohail

   101.     Plaintiff Laila Faizi Sohail is a Turkish nativa and a DV2020 selectee

      currently living in the United States.

   102.     Plaintiff Hedayatullah Sohail is a native of Turkey and spouse of Laila

      Faizi Sohail. Hedayatullah Sohail is eligible to immigrate to the United

      States as a derivative beneficiary Irem Guzel should she be issued an

      immigrant visa pursuant to her DV-2020 selection. He is currently in

      Turkey.

   103.     Plaintiff Laila Faizi Sohail and her derivative benefactor were invited

      to submit a DS-260, Immigrant Visa and Alien Registration Application

      pursuant to her DV-2020 selection.

   104.     The KCC assigned her the case number 2020AS00011964.

   105.     Plaintiff Laila Faizi Sohail completed and submitted the

      documentation for adjudication of their DS-260, Immigrant Visa Application

      and Alien Registration.

   106.     On March 6th, 2020, Plaintiff Laila Faizi Sohail and her husband

      attended their interview at the Embassy.



                                         19
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 42 of 149




  107.     Plaintiff Laila Faizi Sohail was issued her visa but her husband’s

     adjudication was assigned to Administrative Processing.

  108.     Plaintiff Laila Faizi Sohail traveled to the U.S. ahead of her husband

     after becoming pregnant.

  109.     On April 22nd, 2020, the adjudication of Plaintiff Hedayatullah

     Sohail’s application was indefinitely stopped due to the Proclamation that

     affected the department’s policies, procedures, and practices suspending

     adjudications of immigrant visa applications for DV-2020 program

     selectees.

  110.     Plaintiff Laila Faizi Sohail is living in the United States without her

     husband, pregnant and alone.

Plaintiff Oleg Kamanev, Viktoriia Grozeva, and Family
  111.     Plaintiff Oleg Kamanev is a Ukraine native and a DV2020 selectee

     currently living in the United States.

  112.     Plaintiff Viktoriia Grozeva is a native of Ukraine and spouse of Oleg

     Kamanev. Viktoriia Grozeva is eligible to immigrate to the United States as

     a derivative beneficiary Oleg Kamanev should he be issued an immigrant

     visa pursuant to her DV-2020 selection. She is currently in the Ukraine.

  113.     Plaintiff Veronika Kameneva is a native of Ukraine and daughter of

     Oleg Kamanev. Veronika Kameneva is eligible to immigrate to the United

                                        20
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 43 of 149




  States as a derivative beneficiary Oleg Kamanev should he be issued an

  immigrant visa pursuant to her DV-2020 selection. She is currently in the

  Ukraine.

114.     Plaintiff Roman Grozev is a native of Ukraine and son of Oleg

  Kamanev. Roman Grozev is eligible to immigrate to the United States as a

  derivative beneficiary Oleg Kamanev should he be issued an immigrant visa

  pursuant to her DV-2020 selection. He is currently in the Ukraine.

115.     Plaintiff Oleg Kamanev and his derivative benefactors were invited to

  submit a DS-260, Immigrant Visa and Alien Registration Application

  pursuant to his DV-2020 selection.

116.     The KCC assigned her the case number 2020AS00011964.

117.     Plaintiff Oleg Kamanev completed and submitted the documentation

  for adjudication of their DS-260, Immigrant Visa Application and Alien

  Registration.

118.     On February 4th, 2020, Plaintiff Oleg Kamanev and his family

  attended their interview at the U.S Embassy in Moscow. Oleg Kamanev,

  Veronika Kameneva, and Roman Grozev received their visas the next day

  on February 5th, 2020, but Viktoriia Grozeva was asked to provide

  additional medical information.




                                    21
          Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 44 of 149




   119.     On April 7th, 2020, Plaintiff Viktoriia Grozeva submitted her

      additional information to the closed embassy.

   120.     On April 22nd, 2020, the adjudication of Plaintiff Viktoriia Grozeva’s

      application was indefinitely stopped due to the Proclamation that affected

      the department’s policies, procedures, and practices suspending

      adjudications of immigrant visa applications for DV-2020 program

      selectees.

   121.     On April 24th, 2020, Plaintiff Oleg Kamanev and his children came

      into the U.S via Miami, Florida. and received LPR status without Plaintiff

      Viktoriia Grozeva

Plaintiff Sayfiev Orifjon

   122.     Plaintiff Sayfiev Orifjon is a native of Uzbekistan and a DV-2020

      selectee.

   123.     Plaintiff Sayfiev Orifjon was invited to submit a DS-260, Immigrant

      Visa and Alien Registration Application pursuant to his DV-2020 selection.

   124.     The KCC assigned him the case number 2020EU00005540.

   125.     Plaintiff Sayfiev Orifjon completed and submitted the documentation

      for adjudication of their DS-260, Immigrant Visa Application and Alien

      Registration.



                                        22
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 45 of 149




  126.     On December 5th, 2019, Plaintiff Sayfiev Orifjon attended his

    interview. After the interview his case was placed in administrative

    processing. The Embassy at this point did not ask for additional documents

    from Plaintiff Sayfiev Orifjon.

  127.     Plaintiff Sayfiev Orifjon contacted the Embassy three times for

    additional information of his case and was told to wait for further

    information from the Embassy.

  128.     In preparation for moving to the U.S. Plaintiff Sayfiev Orifjon sold his

    car and left his job, as he anticipated moving within the year.

  129.     On April 22nd, 2020, the adjudication of Plaintiff Sayfiev Orifjon’s

    application was indefinitely stopped due to the Proclamation that affected

    the department’s policies, procedures, and practices suspending

    adjudications of immigrant visa applications for DV-2020 program

    selectees.

  130.     Plaintiff Sayfiev Orifjon suffered from not being able to work and

    spent $770 dollars in processing fees.

Plaintiff Mohamed Mahmoud Dahy Mahmoud

  131.     Plaintiff Mohamed Mahmoud Dahy Mahmoud is a native of Egypt

    and a DV-2020 selectee.



                                       23
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 46 of 149




132.        Plaintiff Mohamed Mahmoud Dahy Mahmoud and his family were

  invited to submit a DS-260, Immigrant Visa and Alien Registration

  Application pursuant to his DV-2020 selection.

133.        Plaintiff Mohamed Mahmoud Dahy Mahmoud completed and

  submitted the documentation for adjudication of their DS-260, Immigrant

  Visa Application and Alien Registration.

134.        The KCC assigned him the case number 2020AF00018869.

135.        Plaintiff Mohamed Mahmoud Dahy Mahmoud submitted all the

  necessary documentation and attended their interview at the U.S. embassy.

136.        On March 17, 2020, Plaintiff Mohamed Mahmoud Dahy Mahmoud

  received his passport from the embassy but it did not contain the visas.

  Plaintiff Mohamed Mahmoud Dahy Mahmoud was asked to provide

  additional information

137.        On March 20, 2020, the embassy received the additional documents

  from Plaintiff Mohamed Mahmoud Dahy Mahmoud and asked him to resend

  his passport to attach the visas

138.        Plaintiff Mohamed Mahmoud Dahy Mahmoud resigned from his

  company, sold his car, and turned down two job offers in anticipation for his

  travel.




                                      24
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 47 of 149




  139.     On June 22, 2020, the adjudication of Plaintiff Mohamed Mahmoud

     Dahy Mahmoud’s application was stopped due to the extended Proclamation

     that affected the department’s policies, procedures, and practices suspending

     adjudications of immigrant visa applications for DV-2020 program

     selectees.

  140.     On June 24, Plaintiff Mohamed Mahmoud Dahy Mahmoud received a

     phone call from the embassy that he was to get his passport without the visa

     returned to him due to the Proclamation

  141.     Plaintiff Mohamed Mahmoud Dahy Mahmoud around $2000 in

     processing fees.

  142.     Plaintiff Mohamed Mahmoud Dahy Mahmoud visa will expire on

     September 30th, 2020

Plaintiff Suliman Shaath and Family

  143.     Plaintiff Suliman Shaath is native of Palestine living in Saudi Arabia

     and a DV-2020 selectee.

  144.     Plaintiff Suliman Shaath and his family were invited to submit a DS-

     260, Immigrant Visa and Alien Registration Application pursuant to his DV-

     2020 selection.




                                       25
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 48 of 149




  145.     Plaintiff Suliman Shaath completed and submitted the documentation

     for adjudication of their DS-260, Immigrant Visa Application and Alien

     Registration.

  146.     The KCC assigned him the case number 2020AF000996.

  147.     Plaintiff Suliman Shaath and his family attended their interview at the

     embassy in Riyadh City.

  148.     Plaintiff Suliman Shaath was granted a visa but his family was placed

     in administrative processing.

  149.     On February 19th, 2020, Plaintiff Suliman Shaath’s family submitted

     the necessary d5535 forms to the embassy

  150.     Plaintiff Suliman Shaath started preparing for travel.

  151.     Plaintiff Suliman Shaath has not heard any additional word from the

     Embassy on he and his family’s case.

  152.     As of June 22, 2020, Plaintiff Suliman Shaath would be denied entry

     due to the extended Proclamation that affected the department’s policies,

     procedures, and practices suspending adjudications of immigrant visa

     applications for DV-2020 program selectees. Adjudication on his family’s

     applications have been stopped.

Plaintiff Nora Abdelkhalek Abdelsalam Abdelsalam and Family



                                       26
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 49 of 149




153.     Plaintiff Nora Abdelkhalek Abdelsalam Abdelsalam is a native of

  Egypt currently living in Saudi Arabia and a DV-2020 selectee.

154.     Plaintiff Hany Abdelghani Ahmed Abdelghani is a native of Egypt

  and spouse of Plaintiff Nora Abdelkhalek Abdelsalam Abdelsalam. Hany

  Abdelghani Ahmed Abdelghani is eligible to immigrate to the United States

  as a derivative beneficiary should she be issued an immigrant visa pursuant

  to her DV-2020 selection.

155.     Plaintiff Jelan Hany Abdelghani Ahmed Abdelghani is a native of

  Egypt and child of Plaintiff Nora Abdelkhalek Abdelsalam Abdelsalam.

  Jelan Hany Abdelghani Ahmed Abdelghani is eligible to immigrate to the

  United States as a derivative beneficiary should she be issued an immigrant

  visa pursuant to her DV-2020 selection.

156.     Plaintiff Mariam Hany Abdelghani Ahmed Abdelghani is a native of

  Egypt and child of Plaintiff Nora Abdelkhalek Abdelsalam Abdelsalam.

  Mariam Hany Abdelghani Ahmed Abdelghani is eligible to immigrate to the

  United States as a derivative beneficiary should she be issued an immigrant

  visa pursuant to her DV-2020 selection.

157.     Plaintiff Kareem Hany Abdelghani Ahmed Abdelghani is a native of

  Egypt and child of Plaintiff Nora Abdelkhalek Abdelsalam Abdelsalam.

  Kareem Hany Abdelghani Ahmed Abdelghani is eligible to immigrate to the


                                    27
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 50 of 149




  United States as a derivative beneficiary should she be issued an immigrant

  visa pursuant to her DV-2020 selection.

158.     Plaintiff Nora Abdelkhalek Abdelsalam Abdelsalam and her family

  were invited to submit a DS-260, Immigrant Visa and Alien Registration

  Application pursuant to his DV-2020 selection.

159.     Plaintiff Nora Abdelkhalek Abdelsalam Abdelsalam completed and

  submitted the documentation for adjudication of their DS-260, Immigrant

  Visa Application and Alien Registration.

160.     The KCC assigned her the case number 2020AF00019052

161.     On March 16, 2020, Plaintiff Nora Abdelkhalek Abdelsalam

  Abdelsalam and her family attended their interview at the U.S. embassy in

  Saudi Arabia. The family was told that they would be issued the visa after

  the embassy would verify medical information.

162.     On April 22, 2020, Plaintiff Nora Abdelkhalek Abdelsalam

  Abdelsalam received an email stating that the embassy has stopped doing

  visa processing due to COVID-19 pandemic.

163.     On April 30, 2020, Plaintiff Nora Abdelkhalek Abdelsalam

  Abdelsalam received an email from the embassy that the adjusdication of her

  case was indefinitely stopped due to the Proclamation.




                                    28
          Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 51 of 149




   164.     Plaintiff Nora Abdelkhalek Abdelsalam Abdelsalam emailed the

      embassy asking if she qualified under the exemption due to her being a

      registered doctor. On June 15, the embassy confirmed she did not fall under

      the exemption.

   165.     Plaintiff Nora Abdelkhalek Abdelsalam Abdelsalam had sold her

      properties and paid many expenses in preparation for travel.

Plaintiff Ali Ozkilic and her Family

   166.     Plaintiff Ali Ozkilic is a native of Turkey and a DV-2020 selectee.

   167.     Plaintiff Serdest Heval Ozkilic is a native of Turkey and spouse of

      Plaintiff Ali Ozkilic. Serdest Heval Ozkilic is eligible to immigrate to the

      United States as a derivative beneficiary should she be issued an immigrant

      visa pursuant to her DV-2020 selection.

   168.     Plaintiff Serdar Aram Ozkilic is a native of Turkey and relative of

      Plaintiff Ali Ozkilic. Serdar Aram Ozkilic is eligible to immigrate to the

      United States as a derivative beneficiary should she be issued an immigrant

      visa pursuant to her DV-2020 selection.

   169.     Plaintiff Ali Ozkilic and her family were invited to submit a DS-260,

      Immigrant Visa and Alien Registration Application pursuant to his DV-2020

      selection.



                                         29
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 52 of 149




  170.     Plaintiff Ali Ozkilic completed and submitted the documentation for

     adjudication of their DS-260, Immigrant Visa Application and Alien

     Registration.

  171.     The KCC assigned her the case number 2020EU00005204.

  172.      On March 3rd, 2020, Plaintiff Ali Ozkilic and her family attended

     their embassy interview.

  173.     Plaintiff Ali Ozkilic was informed that the embassy wanted additional

     information via form d5535 before issuance of their visas. Afterwards they

     were placed in administrative processing.

  174.     On April 22nd, 2020, the adjudication of Plaintiff Ali Ozkilic’s

     application was indefinitely stopped due to the Proclamation that affected

     the department’s policies, procedures, and practices suspending

     adjudications of immigrant visa applications for DV-2020 program

     selectees.

Plaintiff Fatima Akyut and her Family

  175.     Plaintiff Fatima Akyut is a native of Turkey and a DV-2020 selectee.

  176.     Plaintiff Özkan Aykut is a native of Turkey and relative of Plaintiff

     Fatima Akyut. Özkan Aykut is eligible to immigrate to the United States as a

     derivative beneficiary should she be issued an immigrant visa pursuant to

     her DV-2020 selection.
                                       30
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 53 of 149




177.     Plaintiff Elif Ece Aykutis a native of Turkey and relative of Plaintiff

  Fatima Akyut. Elif Ece Aykut is eligible to immigrate to the United States as

  a derivative beneficiary should she be issued an immigrant visa pursuant to

  her DV-2020 selection.

178.     Plaintiff Fatima Akyut and her family were invited to submit a DS-

  260, Immigrant Visa and Alien Registration Application pursuant to herDV-

  2020 selection.

179.     Plaintiff Fatima Akyut completed and submitted the documentation

  for adjudication of their DS-260, Immigrant Visa Application and Alien

  Registration.

180.     The KCC assigned her the case number 2020EU00010486.

181.     On January 4th, 2020, Plaintiff Fatima Akyut and her family attended

  their interview at the Embassy. They were asked for additional medical

  documentation.

182.     Plaintiff Fatima Akyut and her family paid 10,000 turkish lira in

  English language courses in prepeartion for their travel the U.S.

183.     On April 22nd, 2020, the adjudication of Plaintiff Fatima Akyut’s

  application was indefinitely stopped due to the Proclamation that affected

  the department’s policies, procedures, and practices suspending




                                     31
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 54 of 149




     adjudications of immigrant visa applications for DV-2020 program

     selectees.

Plaintiff Zuhal Kaya and Family

  184.     Plaintiff Zuhal Kaya is a native of Turkey and a DV-2020 selectee.

  185.     Plaintiff Dincer Kaya is a native of Turkey and spouse of Plaintiff

     Zahul Kaya. Dincer Kaya is eligible to immigrate to the United States as a

     derivative beneficiary should he be issued an immigrant visa pursuant to his

     DV-2020 selection.

  186.     Plaintiff Sude Kaya is a native of Turkey and child of Plaintiff Zahul

     Kaya. Sude Kaya is eligible to immigrate to the United States as a derivative

     beneficiary should he be issued an immigrant visa pursuant to his DV-2020

     selection.

  187.     Plaintiff ElifNaz Kaya is a native of Turkey and child of Plaintiff

     Zahul Kaya. ElifNaz Kaya is eligible to immigrate to the United States as a

     derivative beneficiary should he be issued an immigrant visa pursuant to his

     DV-2020 selection.

  188.     Plaintiff Zuhal Kaya and his family were invited to submit a DS-260,

     Immigrant Visa and Alien Registration Application pursuant to his DV-2020

     selection.


                                       32
          Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 55 of 149




   189.      Plaintiff Zuhal Kaya completed and submitted the documentation for

      adjudication of their DS-260, Immigrant Visa Application and Alien

      Registration.

   190.     The KCC assigned him the case number 2020EU0002115.

   191.     Plaintiff Zuhal Kaya and his family were scheduled for an interview

      with the consulate to take place on April 27, 2020.

   192.     Due to the U.S. Consulate closing its doors during the pandemic, the

      interview was cancelled and has yet to be rescheduled.

   193.     Had he and his family obtained their visas following the interview, he

      would have arrived in the United States in July and enrolled his children in

      school.

   194.     The adjudication of Plaintiff Zuhal Kaya’s application was

      indefinitely stopped due to the Proclamation that affected the Department’s

      policies, procedures, and practices suspending adjudications of immigrant

      visa applications for DV-2020 program selectees.

Plaintiff Celalettin Can Cengiz and family

   195.     Plaintiff Celalettin Can Cengiz is a native of Turkey and a DV-2020

      selectee.




                                        33
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 56 of 149




  196.     Plaintiff Raşide Cengiz is a native of Turkey and spouse of Plaintiff

     Celalettin Can Cengiz. Raşide Cengiz is eligible to immigrate to the United

     States as a derivative beneficiary should he be issued an immigrant visa

     pursuant to his DV-2020 selection.

  197.     Plaintiff Celalettin Can Cengiz and his family were invited to submit a

     DS-260, Immigrant Visa and Alien Registration Application pursuant to his

     DV-2020 selection.

  198.     Plaintiff Celalettin Can Cengiz completed and submitted the

     documentation for adjudication of their DS-260, Immigrant Visa Application

     and Alien Registration.

  199.     The KCC assigned him the case number 2020EU00010318.

  200.     The adjudication of Plaintiff Celalettin Can Cengiz’s application was

     indefinitely stopped due to the Proclamation that affected the Department’s

     policies, procedures, and practices suspending adjudications of immigrant

     visa applications for DV-2020 program selectees.

Plaintiff Ozlem Cebeci

  201.     Plaintiff Ozlem Cebeci is a native of Turkey and a DV-2020 selectee.

  202.     Plaintiff Ozlem Cebeci was invited to submit a DS-260, Immigrant

     Visa and Alien Registration Application pursuant to his DV-2020 selection.


                                       34
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 57 of 149




  203.     Plaintiff Ozlem Cebeci completed and submitted the documentation

     for adjudication of their DS-260, Immigrant Visa Application and Alien

     Registration.

  204.     The KCC assigned him the case number 2020EU00016314.

  205.     Plaintiff Ozlem Cebeci’s case number became current and he was

     scheduled for an interview on April 6, 2020.

  206.     One week prior to Ozlem Cebeci’s interview, the appointment was

     cancelled.

  207.     The adjudication of Plaintiff Ozlem Cebeci’s application was

     indefinitely stopped due to the Proclamation that affected the Department’s

     policies, procedures, and practices suspending adjudications of immigrant

     visa applications for DV-2020 program selectees.

Plaintiff Hayal Yetkin Sale and Family

  208.     Plaintiff Hayal Yetkin Sale is a native of Turkey and a DV-2020

     selectee.

  209.     Plaintiff Volkan Sale is a native of Turkey and spouse of Plaintiff

     Hayal Yetkin Sale. Volkan Sale is eligible to immigrate to the United States

     as a derivative beneficiary should she be issued an immigrant visa pursuant

     to her DV-2020 selection.


                                       35
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 58 of 149




210.     Plaintiff Sine Ruya Sale is a native of Turkey and child of Plaintiff

  Hayal Yetkin Sale. Volk Sine Ruya Sale is eligible to immigrate to the

  United States as a derivative beneficiary should she be issued an immigrant

  visa pursuant to her DV-2020 selection.

211.     Plaintiff Hayal Yetkin Sale and her family were invited to submit a

  DS-260, Immigrant Visa and Alien Registration Application pursuant to his

  DV-2020 selection.

212.     Plaintiff Hayal Yetkin Sale completed and submitted the

  documentation for adjudication of their DS-260, Immigrant Visa Application

  and Alien Registration.

213.     The KCC assigned him the case number 2020EU00018296.

214.     Plaintiff Hayal Yetkin Sale was then given an interview date, which

  was later cancelled and never rescheduled.

215.     Plaintiff Hayal Yetkin Sale sold her house so that he would have

  sufficient money to not be deemed a public charge and not be a burden on

  the American welfare system.

216.     The adjudication of Plaintiff Hayal Yetkin Sale’s application was

  indefinitely stopped due to the Proclamation that affected the Department’s

  policies, procedures, and practices suspending adjudications of immigrant

  visa applications for DV-2020 program selectees.


                                     36
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 59 of 149




Plaintiff Kubra Dogan and Family

  217.     Plaintiff Kubra Dogan is a native of Turkey and a DV-2020 selectee.

  218.     Plaintiff Fatih Dogan is a native of Turkey and spouse of Plaintiff

     Kubra Dogan. Fatih Dogan is eligible to immigrate to the United States as a

     derivative beneficiary should her spouse be issued an immigrant visa

     pursuant to his DV-2020 selection.

  219.     Plaintiff Kubra Dogan and his family were invited to submit a DS-

     260, Immigrant Visa and Alien Registration Application pursuant to his DV-

     2020 selection.

  220.     Plaintiff Kubra Dogan completed and submitted the documentation

     for adjudication of their DS-260, Immigrant Visa Application and Alien

     Registration.

  221.     The KCC assigned him the case number 2020EU00022185.

  222.     Plaintiff Kubra Dogan’s documents were approved and was told that

     he and his spouse would be getting an interview. However, due to the

     Department’s policies suspending adjudication of their case, no interview

     was ever scheduled.

  223.     The adjudication of Plaintiff Kubra Dogan’s application was

     indefinitely stopped due to the Proclamation that affected the Department’s



                                       37
          Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 60 of 149




      policies, procedures, and practices suspending adjudications of immigrant

      visa applications for DV-2020 program selectees.

Plaintiff Pelin Dincol

   224.     Plaintiff Pelin Dincol is a native of Turkey and a DV-2020 selectee.

   225.     Plaintiff Pelin Dincol was invited to submit a DS-260, Immigrant Visa

      and Alien Registration Application pursuant to his DV-2020 selection.

   226.     Plaintiff Pelin Dincol completed and submitted the documentation for

      adjudication of his DS-260, Immigrant Visa Application and Alien

      Registration.

   227.     The KCC assigned him the case number 2020EU00026809.

   228.     Plaintiff Pelin Dincol’s documents were approved and was told that he

      would be getting an interview. However, due to the Department’s policies

      suspending adjudication of his case, no interview was ever scheduled.

   229.     The adjudication of Plaintiff Pelin Dincol’s application was

      indefinitely stopped due to the Proclamation that affected the Department’s

      policies, procedures, and practices suspending adjudications of immigrant

      visa applications for DV-2020 program selectees.

Plaintiff Burcin Dursun and Family

   230.     Plaintiff Burcin Dursun is a native of Turkey and a DV-2020 selectee.


                                        38
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 61 of 149




231.     Cem Dursun is a native of Turkey and spouse of Plaintiff Burcin

  Dursun. Cem Dursun is eligible to immigrate to the United States as a

  derivative beneficiary should his spouse be issued an immigrant visa

  pursuant to her DV-2020 selection.

232.     Ela Dursun is a native of Turkey and child of Plaintiff Burcin Dursun.

  Ela Dursun is eligible to immigrate to the United States as a derivative

  beneficiary should her mother be issued an immigrant visa pursuant to her

  DV-2020 selection.

233.     Ozan Batur Dursun is a native of Turkey and child of Plaintiff Burcin

  Dursun. Ozan Batur Dursun is eligible to immigrate to the United States as a

  derivative beneficiary should his mother be issued an immigrant visa

  pursuant to her DV-2020 selection.

234.     Plaintiff Burcin Dursun and her family were invited to submit a DS-

  260, Immigrant Visa and Alien Registration Application pursuant to his DV-

  2020 selection.

235.     Plaintiff Burcin Dursun completed and submitted the documentation

  for adjudication of their DS-260, Immigrant Visa Application and Alien

  Registration.

236.     The KCC assigned her the case number 2020EU00025044.




                                     39
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 62 of 149




237.     Plaintiff Burcin Dursun’s documents were approved and was told that

  she would be getting an interview. However, due to the Department’s sloth

  and policies suspending adjudication of his case, no interview was ever

  scheduled.

238.     Plaintiff Burcin Dursun has a degree in business administration and is

  certified as an internal auditing processional.

239.     Plaintiff Burcin Dursun’s spouse, is an engineer with a Master’s

  Degree in business administration, and is currently a PhD student. He is

  fluent in several languages including English and German, and is also a

  certified auditor.

240.     Plaintiff Burcin Dursun’s daughter is a student in one of the most

  reputable private schools in Turkey. She also speaks several languages,

  including English and German.

241.     In reliance on the Diversity Visa program, Plaintiff Burcin Dursun

  and her spouse informed their companies that they would be leaving their

  companies for the U.S. Because of this, her spouse lost his promotion.

242.     The adjudication of Plaintiff Burcin Dursun’s application was

  indefinitely stopped due to the Proclamation that affected the Department’s

  policies, procedures, and practices suspending adjudications of immigrant

  visa applications for DV-2020 program selectees.


                                      40
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 63 of 149




Plaintiff Elena Novospasskaia and Family

  243.     Plaintiff Elena Novospasskaya is a native of Russia and a DV-2020

     selectee.

  244.     Maksim Moskalenko is a native of Russia and spouse of Plaintiff

     Elena Novospasskaya. Maksim Moskalenko is eligible to immigrate to the

     United States as a derivative beneficiary should his spouse be issued an

     immigrant visa pursuant to her DV-2020 selection.

  245.     Anastasiia Chaikina is a native of Russia and child of Plaintiff Elena

     Novospasskaya. Anastasiia Chaikina is eligible to immigrate to the United

     States as a derivative beneficiary should her mother be issued an immigrant

     visa pursuant to her DV-2020 selection.

  246.     Plaintiff Elena Novospasskaya and her family were invited to submit a

     DS-260, Immigrant Visa and Alien Registration Application pursuant to her

     DV-2020 selection.

  247.     Plaintiff Elena Novospasskaya completed and submitted the

     documentation for adjudication of their DS-260, Immigrant Visa Application

     and Alien Registration.

  248.     The KCC assigned her the case number 2020EU00023268.

  249.     Plaintiff Elena Novospasskaya’s documents were approved and was

     told that she would be getting an interview. However, due to the

                                       41
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 64 of 149




   Department’s sloth and policies suspending adjudication of his case, no

   interview was ever scheduled.

250.      In reliance on this program, Plaintiff Elena Novospasskaya and her

   family found a school in Pennsylvania where they would love to go. They

   have been diligently studying English and learning how to drive.

251.     The adjudication of Plaintiff Elena Novospasskaya’s application was

   indefinitely stopped due to the Proclamation that affected the Department’s

   policies, procedures, and practices suspending adjudications of immigrant

   visa applications for DV-2020 program selectees.

Plaintiff Valery Padlipski and Family

252.     Plaintiff Valery Padlipski is a native of Belarus and a DV-2020

   selectee.

253.     Plaintiff Volha Padlipskaya is a native of Belarus and spouse of

   Plaintiff Valery Padlipski. Volha Padlipskaya is eligible to immigrate to the

   United States as a derivative beneficiary should they be issued an immigrant

   visa pursuant to their DV-2020 selection.

254.     Plaintiff Tatsiana Padlipskaya is a native of Belarus and child of

   Plaintiff Valery Padlipski. Tatsiana Padlipskaya is eligible to immigrate to

   the United States as a derivative beneficiary should they be issued an

   immigrant visa pursuant to their DV-2020 selection.
                                        42
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 65 of 149




255.     Plaintiff Natallia Padlipskaya is a native of Belarus and child of

  Plaintiff Valery Padlipski. Natallia Padlipskaya is eligible to immigrate to

  the United States as a derivative beneficiary should they be issued an

  immigrant visa pursuant to their DV-2020 selection.

256.     Plaintiff Valery Padlipski and their family were invited to submit a

  DS-260, Immigrant Visa and Alien Registration Application pursuant to

  their DV-2020 selection.

257.     Plaintiff Valery Padlipski completed and submitted the documentation

  for adjudication of their DS-260, Immigrant Visa Application and Alien

  Registration.

258.     The KCC assigned them the case number 2020EU00027339.

259.     On March 17, 2020, Plaintiff Valery Padlipski received a letter from

  KCC indicating they have submitted all the documentation they needed and

  would be scheduled for an interview.

260.     To this day Plaintiff Valery Padlipski and their family have not

  received a scheduled interview.

261.     On April 22nd, 2020, the adjudication of Plaintiff Valery Padlipski’s

  application was indefinitely stopped due to the Proclamation that affected

  the department’s policies, procedures, and practices suspending




                                     43
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 66 of 149




     adjudications of immigrant visa applications for DV-2020 program

     selectees.

Plaintiff Neslihan Benan Yuksel and Family

  262.     Plaintiff Neslihan Benan Yuksel is a native of Turkey and a DV2020-

     selectee

  263.     Plaintiff Omaykan Yuksel is a native of Turkey and a spouse of

     Plaintiff Neslihan Benan Yuksel. Omaykan Yuksel is eligible to immigrate

     to the United States as a derivative beneficiary should they be issued an

     immigrant visa pursuant to their DV-2020 selection.

  264.     Plaintiff Neslihan Benan Yuksel and their family were invited to

     submit a DS-260, Immigrant Visa and Alien Registration Application

     pursuant to their DV-2020 selection.

  265.     Plaintiff Neslihan Benan Yuksel completed and submitted the

     documentation for adjudication of their DS-260, Immigrant Visa Application

     and Alien Registration.

  266.     The KCC assigned them the case number 2020EU00019979.

  267.     Plaintiff Neslihan Benan Yuksel was scheduled to have his Medical

     appointment for April 11th, 2020 and his interview for the Embassy of

     Ankara on April 24, 2020.



                                        44
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 67 of 149




  268.     Plaintiff Neslihan Benan Yuksel’s interviews were canceled due to the

     COVID-19 pandemic. He has not been rescheduled for his interviews.

  269.     On April 22nd, 2020, the adjudication of Plaintiff Neslihan Benan

     Yuksel’s application was indefinitely stopped due to the Proclamation that

     affected the department’s policies, procedures, and practices suspending

     adjudications of immigrant visa applications for DV-2020 program

     selectees.

Plaintiff Tatyana Krashevskaya and Family

  270.     Plaintiff Tatyana Krashevskaya is a native of Belarus and a DV-2020

     selectee.

  271.     Plaintiff Alexander Krashevsky is a native of Belarus and spouse of

     Plaintiff Tatyana Krashevskaya. Alexander Krashevsky is eligible to

     immigrate to the United States as a derivative beneficiary should they be

     issued an immigrant visa pursuant to their DV-2020 selection.

  272.     Plaintiff Nikita Krashevsky is a native of Belarus and child of Plaintiff

     Tatyana Krashevskaya. Nikita Krashevsky is eligible to immigrate to the

     United States as a derivative beneficiary should they be issued an immigrant

     visa pursuant to their DV-2020 selection.




                                       45
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 68 of 149




273.     Plaintiff Tatyana Krashevskaya and their family were invited to

  submit a DS-260, Immigrant Visa and Alien Registration Application

  pursuant to their DV-2020 selection.

274.     Plaintiff Tatyana Krashevskaya completed and submitted the

  documentation for adjudication of their DS-260, Immigrant Visa Application

  and Alien Registration.

275.     The KCC assigned them the case number 2020EU00020290.

276.     Plaintiff Tatyana Krashevskaya interview at the U.S. Embassy in

  Poland was scheduled for April 14th , 2020.

277.     Plaintiff Tatyana Krashevskaya spent time and money getting medical

  vaccination and booking hotels to attend the interview

278.     Plaintiff Tatyana Krashevskaya’s interview was cancelled by the

  embassy due to the COVID-19 pandemic.

279.     Plaintiff Tatyana Krashevskaya has not been rescheduled for their

  interview.

280.     On April 22nd, 2020, the adjudication of Plaintiff Tatyana

  Krashevskaya’s application was indefinitely stopped due to the Proclamation

  that affected the department’s policies, procedures, and practices suspending

  adjudications of immigrant visa applications for DV-2020 program

  selectees.


                                    46
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 69 of 149




Plaintiff Yevgeniy Pankevich

  281.     Plaintiff Yevgeniy Pankevich is a native of Kazakhstan and is a DV-

     2020 selectee

  282.     Plaintiff Yevgeniy Pankevich was invited to submit a DS-260,

     Immigrant Visa and Alien Registration Application pursuant to their DV-

     2020 selection.

  283.     Plaintiff Yevgeniy Pankevich completed and submitted the

     documentation for adjudication of their DS-260, Immigrant Visa Application

     and Alien Registration.

  284.     The KCC assigned them the case number 2020EU00030053.

  285.     On March 17, 2020, Plaintiff Yevgeniy Pankevich was told by KCC

     that she submitted documentation and that she would soon be scheduled for

     her interview.

  286.     To this day Plaintiff Yevgeniy Pankevich never received a day for her

     interview.

  287.     On April 22nd, 2020, the adjudication of Plaintiff Yevgeniy

     Pankevich’s application was indefinitely stopped due to the Proclamation

     that affected the department’s policies, procedures, and practices suspending

     adjudications of immigrant visa applications for DV-2020 program

     selectees.

                                       47
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 70 of 149




Plaintiff Sercan Yilmaz

  288.     Plaintiff Sercan Yilmaz is a native of Bulgaria and a DV-2020

     selectee.

  289.     Plaintiff Sercan Yilmaz was invited to submit a DS-260, Immigrant

     Visa and Alien Registration Application pursuant to his DV-2020 selection.

  290.     Plaintiff Sercan Yilmaz completed and submitted the documentation

     for adjudication of his DS-260, Immigrant Visa Application and Alien

     Registration.

  291.     The KCC assigned him the case number 2020EU00024232.

  292.     The adjudication of Plaintiff Sercan Yilmaz’s application was

     indefinitely stopped due to the Proclamation that affected the Department’s

     policies, procedures, and practices suspending adjudications of immigrant

     visa applications for DV-2020 program selectees.

Plaintiff Ibrahim Albatrak

  293.     Plaintiff Ibrahim Albatrak is a native of Turkey and a DV-2020

     selectee.

  294.     Plaintiff Ibrahim Albatrak was invited to submit a DS-260, Immigrant

     Visa and Alien Registration Application pursuant to his DV-2020 selection.




                                       48
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 71 of 149




  295.     Plaintiff Ibrahim Albatrak completed and submitted the

     documentation for adjudication of his DS-260, Immigrant Visa Application

     and Alien Registration.

  296.     The KCC assigned him the case number 2020EU00032560.

  297.     The adjudication of Plaintiff Ibrahim Albatrak’s application was

     indefinitely stopped due to the Proclamation that affected the Department’s

     policies, procedures, and practices suspending adjudications of immigrant

     visa applications for DV-2020 program selectees.

Plaintiff Ozge Pelin Kuyumcu

  298.     Plaintiff Ozge Pelin Kuyumcu is a native of Turkey and a DV-2020

     selectee.

  299.     Plaintiff Ozge Pelin Kuyumcu was invited to submit a DS-260,

     Immigrant Visa and Alien Registration Application pursuant to his DV-2020

     selection.

  300.     Plaintiff Ozge Pelin Kuyumcu completed and submitted the

     documentation for adjudication of his DS-260, Immigrant Visa Application

     and Alien Registration.

  301.     The KCC assigned him the case number 2020EU00028062.

  302.     The adjudication of Plaintiff Ozge Pelin Kuyumcu’s application was

     indefinitely stopped due to the Proclamation that affected the Department’s
                                       49
          Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 72 of 149




      policies, procedures, and practices suspending adjudications of immigrant

      visa applications for DV-2020 program selectees.

Plaintiff Efe Arslan

   303.     Plaintiff Efe Arslan is a native of Turkey and a DV-2020 selectee.

   304.     Plaintiff Efe Arslan was invited to submit a DS-260, Immigrant Visa

      and Alien Registration Application pursuant to his DV-2020 selection.

   305.     Plaintiff Efe Arslan completed and submitted the documentation for

      adjudication of his DS-260, Immigrant Visa Application and Alien

      Registration.

   306.     The KCC assigned him the case number 2020EU00015666.

   307.     The adjudication of Plaintiff Efe Arslan’s application was indefinitely

      stopped due to the Proclamation that affected the Department’s policies,

      procedures, and practices suspending adjudications of immigrant visa

      applications for DV-2020 program selectees.

Plaintiff Pelin Koroglu

   308.     Plaintiff Pelin Koroglu is a native of Turkey and a DV-2020 selectee.

   309.     Plaintiff Pelin Koroglu was invited to submit a DS-260, Immigrant

      Visa and Alien Registration Application pursuant to his DV-2020 selection.




                                        50
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 73 of 149




  310.     Plaintiff Pelin Koroglu completed and submitted the documentation

     for adjudication of her DS-260, Immigrant Visa Application and Alien

     Registration.

  311.     The KCC assigned her the case number 2020EU00015666.

  312.     The adjudication of Plaintiff Pelin Koroglu’s application was

     indefinitely stopped due to the Proclamation that affected the Department’s

     policies, procedures, and practices suspending adjudications of immigrant

     visa applications for DV-2020 program selectees.

Plaintiff Metin Aladag and Family

  313.     Plaintiff Metin Aladag is a native of Turkey and a DV-2020 selectee.

  314.     Oksana Aladag is a native of Turkey and spouse of Plaintiff Metin

     Aladag. She was also a DV-2020 selectee with a case number

     2020EU00016998. Oksana Aladag is eligible to immigrate to the United

     States through her own application or as a derivative beneficiary should her

     spouse be issued an immigrant visa pursuant to her DV-2020 selection.

  315.     Rojda Gulden Aladag is a native of Turkey and child of Plaintiff

     Metin Aladag. Rojda Gulden Aladag is eligible to immigrate to the United

     States as a derivative beneficiary should her father or mother be issued an

     immigrant visa pursuant to their DV-2020 selections.



                                       51
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 74 of 149




  316.     Deniz Aladag is a native of Turkey and child of Plaintiff Metin

     Aladag. Deniz Aladag is eligible to immigrate to the United States as a

     derivative beneficiary should her father or mother be issued an immigrant

     visa pursuant to their DV-2020 selections.

  317.     Plaintiff Metin Aladag and his family were invited to submit a DS-

     260, Immigrant Visa and Alien Registration Application pursuant to her DV-

     2020 selection.

  318.     Plaintiff Metin Aladag completed and submitted the documentation

     for adjudication of their DS-260, Immigrant Visa Application and Alien

     Registration.

  319.     The KCC assigned him the case number 2020EU00021255.

  320.     Plaintiff Metin Aladag’s documents were approved and was told that

     she would be getting an interview. However, due to the Department’s sloth

     and policies suspending adjudication of his case, no interview was ever

     scheduled.

  321.     The adjudication of Plaintiff Metin Aladag’s application was

     indefinitely stopped due to the Proclamation that affected the Department’s

     policies, procedures, and practices suspending adjudications of immigrant

     visa applications for DV-2020 program selectees.

Plaintiff Nikita Galimzyanov and Family

                                       52
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 75 of 149




322.     Plaintiff Nikita Galimzyanov is a native of Russia and a DV-2020

  selectee.

323.     Vlada Chernadchuk is a native of Russia and spouse of Plaintiff

  Nikita Galimzyanov. Vlada Chernadchuk is eligible to immigrate to the

  United States as a derivative beneficiary should his spouse be issued an

  immigrant visa pursuant to her DV-2020 selection.

324.     Plaintiff Nikita Galimzyanov and his family were invited to submit a

  DS-260, Immigrant Visa and Alien Registration Application pursuant to her

  DV-2020 selection.

325.     Plaintiff Nikita Galimzyanov completed and submitted the

  documentation for adjudication of their DS-260, Immigrant Visa Application

  and Alien Registration.

326.     The KCC assigned him the case number 2020EU00021255.

327.     Plaintiff Nikita Galimzyanov’s documents were approved and was

  told that she awaits an interview. However, due to the Department’s sloth

  and policies suspending adjudication of his case, no interview was ever

  scheduled.

328.     The adjudication of Plaintiff Nikita Galimzyanov’s application was

  indefinitely stopped due to the Proclamation that affected the Department’s




                                    53
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 76 of 149




     policies, procedures, and practices suspending adjudications of immigrant

     visa applications for DV-2020 program selectees.

Plaintiff Aysin Gunay

  329.     Plaintiff Aysin Gunay is a native of Turkey and a DV-2020 selectee.

  330.     Plaintiff Aysin Gunay were invited to submit a DS-260, Immigrant

     Visa and Alien Registration Application pursuant to his DV-2020 selection.

  331.     Plaintiff Aysin Gunay completed and submitted the documentation for

     adjudication of their DS-260, Immigrant Visa Application and Alien

     Registration.

  332.     The KCC assigned him the case number 2020EU00049915.

  333.     Plaintiff Aysin Gunay’s documents were approved and he awaits an

     interview. However, due to the Department’s sloth and policies suspending

     adjudication of his case, no interview was ever scheduled.

  334.     The adjudication of Plaintiff Aysin Gunay’s application was

     indefinitely stopped due to the Proclamation that affected the Department’s

     policies, procedures, and practices suspending adjudications of immigrant

     visa applications for DV-2020 program selectees.

Plaintiff Adil Ugur Tuncer




                                       54
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 77 of 149




335.     Plaintiff Adil Uguer Tuncer is a native of Turkey and a DV-2020

  selectee.

336.     Gamze Tuncer is a native of Turkey and spouse of Plaintiff Adil

  Uguer Tuncer. Gamze Tuncer is eligible to immigrate to the United States

  as a derivative beneficiary should his spouse be issued an immigrant visa

  pursuant to her DV-2020 selection.

337.     Arda Tuncer is a native of Turkey and child of Plaintiff Adil Uguer

  Tuncer. Arda Tuncer is eligible to immigrate to the United States as a

  derivative beneficiary should her father be issued an immigrant visa

  pursuant to her DV-2020 selection.

338.     Plaintiff Adil Uguer Tuncer and his family were invited to submit a

  DS-260, Immigrant Visa and Alien Registration Application pursuant to her

  DV-2020 selection.

339.     Plaintiff Adil Uguer Tuncer completed and submitted the

  documentation for adjudication of their DS-260, Immigrant Visa Application

  and Alien Registration.

340.     The KCC assigned him the case number 2020EU00012335.

341.     Plaintiff Adil Uguer Tuncer’s documents were approved and he

  awaits an interview. However, due to the Department’s sloth and policies

  suspending adjudication of his case, no interview was ever scheduled.


                                    55
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 78 of 149




  342.     The adjudication of Plaintiff Adil Uguer Tuncer’s application was

     indefinitely stopped due to the Proclamation that affected the Department’s

     policies, procedures, and practices suspending adjudications of immigrant

     visa applications for DV-2020 program selectees.

Plaintiff Gozde Gedik Yurdum and Family

  343.     Plaintiff Gozde Gedik Yurdum is a native of Turkey and a DV-2020

     selectee.

  344.     Hazan Berk Yurdum is a native of Turkey and spouse of Plaintiff

     Gozde Gedik Yurdum. Hazan Berk Yurdum is eligible to immigrate to the

     United States as a derivative beneficiary should his spouse be issued an

     immigrant visa pursuant to her DV-2020 selection.

  345.     Plaintiff Gozde Gedik Yurdum and her family were invited to submit

     a DS-260, Immigrant Visa and Alien Registration Application pursuant to

     her DV-2020 selection.

  346.     Plaintiff Gozde Gedik Yurdum completed and submitted the

     documentation for adjudication of their DS-260, Immigrant Visa Application

     and Alien Registration.

  347.     The KCC assigned her the case number 2020EU00027936.




                                       56
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 79 of 149




  348.     Plaintiff Gozde Gedik Yurdum’s documents were approved and she

     awaits an interview. However, due to the Department’s sloth and policies

     suspending adjudication of his case, no interview was ever scheduled.

  349.     The adjudication of Plaintiff Gozde Gedik Yurdum’s application was

     indefinitely stopped due to the Proclamation that affected the Department’s

     policies, procedures, and practices suspending adjudications of immigrant

     visa applications for DV-2020 program selectees.

Plaintiff Naira Oganisyan

  350.     Plaintiff Naira Oganisyan is a native of Armenia currently residing in

     Spain. She is a DV-2020 selectee.

  351.     Plaintiff Naira Oganisyan and her family were invited to submit a DS-

     260, Immigrant Visa and Alien Registration Application pursuant to their

     DV-2020 selection.

  352.     Plaintiff Naira Oganisyan completed and submitted the documentation

     for adjudication of their DS-260, Immigrant Visa Application and Alien

     Registration.

  353.     The KCC assigned them the case number 2020EU00040406.

  354.     Plaintiff Naira Oganisyan were never assigned their interview date.

  355.     On April 22nd, 2020, the adjudication of Plaintiff Naira Oganisyan’s

     application was indefinitely stopped due to the Proclamation that affected
                                         57
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 80 of 149




     the department’s policies, procedures, and practices suspending

     adjudications of immigrant visa applications for DV-2020 program selectees

Plaintiff Tuncay Bahri Ozturk

  356.     Plaintiff Tuncay Bahri Ozturk is a native of Turkey and a DV-2020

     selectee.

  357.     Plaintiff Tuncay Bahri Ozturk was invited to submit a DS-260,

     Immigrant Visa and Alien Registration Application pursuant to their DV-

     2020 selection.

  358.     Plaintiff Tuncay Bahri Ozturk completed and submitted the

     documentation for adjudication of their DS-260, Immigrant Visa Application

     and Alien Registration.

  359.     The KCC assigned them the case number 2020EU00022061.

  360.     On March 3rd, 2020, the KCC approved Plaintiff Tuncay Bahri

     Ozturk documents and told him to wait for his interview date.

  361.     In preparation for travel to the U.S., Plaintiff Tuncay Bahri Ozturk

     turned down promotions and long-term job offers.

  362.     Plaintiff Tuncay Bahri Ozturk never received a scheduled date for his

     interview.

  363.     On April 22nd, 2020, the adjudication of Plaintiff Tuncay Bahri

     Ozturk’s application was indefinitely stopped due to the Proclamation that
                                       58
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 81 of 149




     affected the department’s policies, procedures, and practices suspending

     adjudications of immigrant visa applications for DV-2020 program selectees

Plaintiff Shrouk Mohamed Ibrahim Abdelhamid Ibrahim and Family

  364.     Plaintiff Shrouk Mohamed Ibrahim Abdelhamid Ibrahim is a native of

     Egypt and a DV-2020 selectee.

  365.     Plaintiff Ayman Ahmed Mohamed Masoud is a native of Egypt and

     husband of Plaintiff Shrouk Mohamed Ibrahim Abdelhamid Ibrahim. Ayman

     Ahmed Mohamed Masoudis eligible to immigrate to the United States as a

     derivative beneficiary should she be issued an immigrant visa pursuant to

     their DV-2020 selection.

  366.     Plaintiff Maya Ayman Ahmed Mohamed Masoudis a native of Egypt

     and child of Plaintiff Shrouk Mohamed Ibrahim Abdelhamid Ibrahim. Maya

     Ayman Ahmed Mohamed Masoud is eligible to immigrate to the United

     States as a derivative beneficiary should she be issued an immigrant visa

     pursuant to their DV-2020 selection.

  367.     Plaintiff Shrouk Mohamed Ibrahim Abdelhamid Ibrahim and her

     family were invited to submit a DS-260, Immigrant Visa and Alien

     Registration Application pursuant to their DV-2020 selection.




                                       59
          Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 82 of 149




   368.     Plaintiff Shrouk Mohamed Ibrahim Abdelhamid Ibrahim completed

      and submitted the documentation for adjudication of their DS-260,

      Immigrant Visa Application and Alien Registration.

   369.     The KCC assigned them the case number 2020AF00035169.

   370.     Plaintiff Shrouk Mohamed Ibrahim Abdelhamid Ibrahim and her

      family have not been scheduled for an appointment.

   371.     On April 22nd, 2020, the adjudication of Plaintiff Shrouk Mohamed

      Ibrahim Abdelhamid Ibrahim’s application was indefinitely stopped due to

      the Proclamation that affected the department’s policies, procedures, and

      practices suspending adjudications of immigrant visa applications for DV-

      2020 program selectees

Plaintiff Esat Unal and his Family

   372.     Plaintiff Esat Unal is a native of Turkey and a DV2020-selectee.

   373.     Plaintiff Gulcin Bir Unal is a native of Turkey and spouse of Plaintiff

      Esat Unal. Gulcin Bir Unal is eligible to immigrate to the United States as a

      derivative beneficiary should she be issued an immigrant visa pursuant to

      their DV-2020 selection.

   374.     Plaintiff Deniz Unal is a native of Turkey and child of Plaintiff Esat

      Unal. Deniz Unal is eligible to immigrate to the United States as a derivative



                                        60
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 83 of 149




     beneficiary should she be issued an immigrant visa pursuant to their DV-

     2020 selection.

  375.     Plaintiff Shrouk Mohamed Ibrahim Abdelhamid Ibrahim and her

     family were invited to submit a DS-260, Immigrant Visa and Alien

     Registration Application pursuant to their DV-2020 selection.

  376.     Plaintiff Esat Unal completed and submitted the documentation for

     adjudication of their DS-260, Immigrant Visa Application and Alien

     Registration.

  377.     The KCC assigned them the case number 2020EU0001919.

  378.     Plaintiff Esat Unal interview was scheduled in April but was then

     cancedled due to the COVID-19 pandemic.

  379.     Plaintiff Esat Unal have not received a new date for their interview.

  380.     On April 22nd, 2020, the adjudication of Plaintiff Esat Unal’s

     application was indefinitely stopped due to the Proclamation that affected

     the department’s policies, procedures, and practices suspending

     adjudications of immigrant visa applications for DV-2020 program selectees

Plaintiff Katsiaryna Lashcheuskaya and Family

  381.     Plaintiff Katsiaryna Lashcheuskaya is a native of Belarus and a DV-

     2020 selectee.



                                       61
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 84 of 149




382.     Plaintiff Yauheni Lashcheuski is a native of Belarus and husband to

  Plaintiff Katsiaryna Lashcheuskaya. Yauheni Lashcheuski is eligible to

  immigrate to the United States as a derivative beneficiary should she be

  issued an immigrant visa pursuant to their DV-2020 selection.

383.     Plaintiff Milana Lashcheuskaya is a native of Belarus and child to

  Plaintiff Katsiaryna Lashcheuskaya. Milana Lashcheuskaya is eligible to

  immigrate to the United States as a derivative beneficiary should she be

  issued an immigrant visa pursuant to their DV-2020 selection.

384.     Plaintiff Katsiaryna Lashcheuskaya and her family were invited to

  submit a DS-260, Immigrant Visa and Alien Registration Application

  pursuant to their DV-2020 selection.

385.     Plaintiff Katsiaryna Lashcheuskaya completed and submitted the

  documentation for adjudication of their DS-260, Immigrant Visa Application

  and Alien Registration.

386.     The KCC assigned them the case number 2020EU00016170.

387.     On Februrary 19th, 2020, The KCC scheduled Plaintiff Katsiaryna

  Lashcheuskaya’s interview for April 1st, 2020.

388.     Plaintiff Katsiaryna Lashcheuskaya’s interview was cancelled due to

  the COVID-19 pandemic.




                                    62
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 85 of 149




  389.     Plaintiff Katsiaryna Lashcheuskaya has not received a new date for

     their interview.

  390.     On April 22nd, 2020, the adjudication of Plaintiff Katsiaryna

     Lashcheuskaya’s application was indefinitely stopped due to the

     Proclamation that affected the department’s policies, procedures, and

     practices suspending adjudications of immigrant visa applications for DV-

     2020 program selectees

Plaintiff Adrei Savenkov

  391.     Plaintiff Adrei Savenkov is a native of Russia and spouse to Natalia

     Savenkova. Adrei Savenkov is eligible to immigrate to the United States as a

     derivative beneficiary should she be issued an immigrant visa pursuant to

     their DV-2020 selection.

  392.     Plaintiff Adrei Savenkov through his wife invited to submit a DS-260,

     Immigrant Visa and Alien Registration Application pursuant to their DV-

     2020 selection.

  393.     Plaintiff Adrei Savenkov completed and submitted the documentation

     for adjudication of their DS-260, Immigrant Visa Application and Alien

     Registration.

  394.     The KCC assigned them the case number 2020EU00001426.



                                       63
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 86 of 149




  395.     Plaintiff Adrei Savenkov and his family attended their interview in

     January. Plaintiff Adrei Savenkov wife and child were given their visas but

     Plaintiff Adrei Savenkov was put into Administrative Processing.

  396.     Plaintiff Andrew Savenkov never received further communication

     about his process.

  397.     On April 22nd, 2020, the adjudication of Plaintiff Andrew Savenkov’s

     application was indefinitely stopped due to the Proclamation that affected

     the department’s policies, procedures, and practices suspending

     adjudications of immigrant visa applications for DV-2020 program selectees

Plaintiff Marina Dubova

  398.     Plaintiff Marina Dubova is a native of Russia and DV-2020 selectee.

  399.     Plaintiff Marina Dubova was invited to submit a DS-260, Immigrant

     Visa and Alien Registration Application pursuant to their DV-2020

     selection.

  400.     Plaintiff Marina Dubova completed and submitted the documentation

     for adjudication of their DS-260, Immigrant Visa Application and Alien

     Registration.

  401.     The KCC assigned her the case number 2020EU00011244.

  402.     The KCC assigned Plaintiff Marina Dubova’s interview date to May

     13th, 2020.
                                       64
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 87 of 149




  403.     Plaintiff Marina Dubova’s interview was cancelled due to the

     COVID-19 pandemic.

  404.     Plaintiff Marina Dubova has not received a new interview date.

  405.     On April 22nd, 2020, the adjudication of Plaintiff Marina Dubova’s

     application was indefinitely stopped due to the Proclamation that affected

     the department’s policies, procedures, and practices suspending

     adjudications of immigrant visa applications for DV-2020 program selectees

Plaintiff Yauhen Palei and spouse

  406.     Plaintiff Yauhen Palei is a native of Belarus currently living in

     Poland.

  407.     Plaintiff Aliaksandra Palei is a native of Belarus and spouse to

     Plaintiff Yauhen Palei. Aliaksandra Palei is eligible to immigrate to the

     United States as a derivative beneficiary should he be issued an immigrant

     visa pursuant to their DV-2020 selection.

  408.     Plaintiff Yauhen Palei was invited to submit a DS-260, Immigrant

     Visa and Alien Registration Application pursuant to their DV-2020

     selection.

  409.     Plaintiff Yauhen Palei completed and submitted the documentation for

     adjudication of their DS-260, Immigrant Visa Application and Alien

     Registration.
                                        65
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 88 of 149




  410.       The KCC assigned her the case number 2020EU00019241.

  411.       Plaintiff Yauhen Palei in preparation for travel to the United States,

     purchased several English language courses.

  412.       The KCC scheduled Plaintiff Yauhen Palei’s interview for April 6th,

     2020.

  413.       Plaintiff Yauhen Palei’s interview was cancelled due to the COVID-

     19 pandemic. Plaintiff Yauhen Palei was told that the interview would be

     rescheduled when the Embassy resumed visa services.

  414.       On April 22nd, 2020, the adjudication of Plaintiff Marina Dubova’s

     application was indefinitely stopped due to the Proclamation that affected

     the department’s policies, procedures, and practices suspending

     adjudications of immigrant visa applications for DV-2020 program selectees

  415.       On June 25th, 2020, Plaintiff Yauhen Palei received an email

     informing him that the interview was indefinitely canceled.

Plaintiff Emre Durmaz and Family

  416.       Plaintiff Emre Durmaz is a native of Turkey and a DV-2020 selectee.

  417.       Plaintiff Elif Durmaz is a native of Turkey and spouse to Plaintiff

     Emre Durmaz. Elif Durmaz is eligible to immigrate to the United States as a

     derivative beneficiary should he be issued an immigrant visa pursuant to

     their DV-2020 selection.
                                         66
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 89 of 149




418.     Plaintiff Simay Durmaz is a Turkey of Belarus and daughter to

  Plaintiff Emre Durmaz. Simay Durmaz is eligible to immigrate to the United

  States as a derivative beneficiary should he be issued an immigrant visa

  pursuant to their DV-2020 selection.

419.     Plaintiff Emre Durmaz and his family were invited to submit a DS-

  260, Immigrant Visa and Alien Registration Application pursuant to their

  DV-2020 selection.

420.     Plaintiff Emre Durmaz completed and submitted the documentation

  for adjudication of their DS-260, Immigrant Visa Application and Alien

  Registration.

421.     The KCC assigned them the case number 2020EU00029289.

422.     On March 18, 2020, The KCC approved the documentation provided

  by Plaintiff Emre Durmaz and instructed him to wait for him interview.

423.     Plaintiff Emre Durmaz sold his house and pulled his daughter out of

  private school tor prepare for the interview and to travel.

424.     Plaintiff Emre Durmaz to this day has not received an interview date.

425.     On April 22nd, 2020, the adjudication of Plaintiff Emre Durmaz’s

  application was indefinitely stopped due to the Proclamation that affected

  the department’s policies, procedures, and practices suspending

  adjudications of immigrant visa applications for DV-2020 program selectees


                                     67
          Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 90 of 149




Plaintiff Eren Deyis

   426.     Plaintiff Eren Deyis is a native of Turkey and a DV-2020 selectee.

   427.     Plaintiff Eren Deyis was invited to submit a DS-260, Immigrant Visa

      and Alien Registration Application pursuant to their DV-2020 selection.

   428.     Plaintiff Eren Deyis completed and submitted the documentation for

      adjudication of their DS-260, Immigrant Visa Application and Alien

      Registration.

   429.     The KCC assigned them the case number 2020EU00027031.

   430.     Plaintiff Eren Deyis spent $3000 and sold investments in order to

      prepare for the interview. Plaintiff Eren Deyis also postponed his marriage

      to his fiancé and ended the relationship in anticipation of travel to the U.S.

   431.     Plaintiff Eren Deyis interview was cancelled due to COVID-19.

   432.     Plaintiff Eren Deyis has not been rescheduled for another interview.

   433.     On April 22nd, 2020, the adjudication of Plaintiff Eren Deyis’s

      application was indefinitely stopped due to the Proclamation that affected

      the department’s policies, procedures, and practices suspending

      adjudications of immigrant visa applications for DV-2020 program selectees

Plaintiff Esra Paker and spouse

   434.     Plaintiff Esra Paker is a native of Turkey and a DV-2020 selectee.


                                         68
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 91 of 149




  435.     Plaintiff Anil Paker is a native of Turkey and spouse to Plaintiff Esra

     Paker. Anil Paker is eligible to immigrate to the United States as a derivative

     beneficiary should they be issued an immigrant visa pursuant to their DV-

     2020 selection.

  436.     Plaintiff Esra Paker and their spouse were invited to submit a DS-260,

     Immigrant Visa and Alien Registration Application pursuant to their DV-

     2020 selection.

  437.     Plaintiff Esra Paker completed and submitted the documentation for

     adjudication of their DS-260, Immigrant Visa Application and Alien

     Registration.

  438.     The KCC assigned them the case number 2020EU00028866.

  439.     On March 12, 2020, The KCC informed Plaintiff Esra Paker that they

     received his documents and that they should wait for their interview.

  440.     Plaintiff Esra Paker never had their interview scheduled.

  441.     On April 22nd, 2020, the adjudication of Plaintiff Esra Paker’s

     application was indefinitely stopped due to the Proclamation that affected

     the department’s policies, procedures, and practices suspending

     adjudications of immigrant visa applications for DV-2020 program selectees

Plaintiff Iskandarova Narzisahkon Numonova and Family



                                        69
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 92 of 149




442.     Plaintiff Iskandarova Narzisahkon Numonova is a native of Tajikistan

  and DV-2020 selectee.

443.     Plaintiff Iskandarov Akmalkhoja is a native of Tajikistan and spouse

  to Plaintiff Iskandarova Narzisahkon Numonova. Iskandarov Akmalkhoja is

  eligible to immigrate to the United States as a derivative beneficiary should

  they be issued an immigrant visa pursuant to their DV-2020 selection.

444.     Plaintiff Iskandarova Anisa is a native of Tajikistan and child to

  Plaintiff Iskandarova Narzisahkon Numonova. Iskandarova Anisa is eligible

  to immigrate to the United States as a derivative beneficiary should they be

  issued an immigrant visa pursuant to their DV-2020 selection.

445.     Plaintiff Ismandariv Anvar is a native of Tajikistan and child to

  Plaintiff Iskandarova Narzisahkon Numonova. Ismandariv Anvar is eligible

  to immigrate to the United States as a derivative beneficiary should they be

  issued an immigrant visa pursuant to their DV-2020 selection.

446.     Plaintiff Iskandarov Damir is a native of Tajikistan and child to

  Plaintiff Iskandarova Narzisahkon Numonova. Iskandarov Damir is eligible

  to immigrate to the United States as a derivative beneficiary should they be

  issued an immigrant visa pursuant to their DV-2020 selection.




                                     70
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 93 of 149




  447.     Plaintiff Iskandarova Narzisahkon Numonova and their family were

     invited to submit a DS-260, Immigrant Visa and Alien Registration

     Application pursuant to their DV-2020 selection.

  448.     Plaintiff Iskandarova Narzisahkon Numonova completed and

     submitted the documentation for adjudication of their DS-260, Immigrant

     Visa Application and Alien Registration.

  449.     The KCC assigned them the case number 2020EU00031261.

  450.     The KCC received Plaintiff Iskandarova Narzisahkon Numonova’s

     documents in March of 2020 and told Plaintiff Iskandarova Narzisahkon

     Numonova to wait for their interview.

  451.     Plaintiff Iskandarova Narzisahkon Numonova have not received a

     scheduled date for their interview.

  452.     On April 22nd, 2020, the adjudication Plaintiff Iskandarova

     Narzisahkon Numonova’s application was indefinitely stopped due to the

     Proclamation that affected the department’s policies, procedures, and

     practices suspending adjudications of immigrant visa applications for DV-

     2020 program selectees.

Plaintiff Gokmen Maya and Family

  453.     Plaintiff Gokmen Maya is a native of Turkey and a DV-2020 selectee.



                                           71
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 94 of 149




454.      Plaintiff Burcin Maya is a native of Turkey and spouse to Plaintiff

  Gokmen Maya. Burcin Maya is eligible to immigrate to the United States as

  a derivative beneficiary should they be issued an immigrant visa pursuant to

  their DV-2020 selection.

455.      Plaintiff Defne Maya is a native of Turkey and child to Plaintiff

  Gokmen Maya. Dafne Maya is eligible to immigrate to the United States as

  a derivative beneficiary should they be issued an immigrant visa pursuant to

  their DV-2020 selection.

456.      Plaintiff Gokmen Maya and their family were invited to submit a DS-

  260, Immigrant Visa and Alien Registration Application pursuant to their

  DV-2020 selection.

457.      Plaintiff Gokmen Maya completed and submitted the documentation

  for adjudication of their DS-260, Immigrant Visa Application and Alien

  Registration.

458.      The KCC assigned them the case number 2020EU00019875.

459.      The KCC scheduled Plaintiff Gokmen Maya’s interview for April

  2020.

460.      Plaintiff Gokmen Maya’s interview was cancelled due to the COVID-

  19 pandemic.

461.      Plaintiff Gokmen Maya have not been rescheduled for their interview.


                                      72
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 95 of 149




  462.     On April 22nd, 2020, the adjudication Plaintiff Iskandarova

     Narzisahkon Numonova’s application was indefinitely stopped due to the

     Proclamation that affected the department’s policies, procedures, and

     practices suspending adjudications of immigrant visa applications for DV-

     2020 program selectees.

Plaintiff Sevil Koç and Family

  463.     Plaintiff Sevil Koç is a native of Turkey and a DV-2020 selectee.

  464.     Plaintiff Gürhan Koç is a native of Turkey and spouse to Plaintiff

     Sevil Koç. Gürhan Koç is eligible to immigrate to the United States as a

     derivative beneficiary should they be issued an immigrant visa pursuant to

     their DV-2020 selection.

  465.     Plaintiff Yağizhan Koç is a native of Turkey and child to Plaintiff

     Sevil Koç. Yağizhan Koç is eligible to immigrate to the United States as a

     derivative beneficiary should they be issued an immigrant visa pursuant to

     their DV-2020 selection.

  466.     Plaintiff Sevil Koç and their family were invited to submit a DS-260,

     Immigrant Visa and Alien Registration Application pursuant to their DV-

     2020 selection.




                                       73
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 96 of 149




  467.       Plaintiff Sevil Koç completed and submitted the documentation for

     adjudication of their DS-260, Immigrant Visa Application and Alien

     Registration.

  468.       The KCC assigned them the case number 2020EU00016978.

  469.       The KCC scheduled Plaintiff Sevil Koç’s interview for April 1st,

     2020.

  470.       Plaintiff Sevil Koç and her husband quit their jobs, sold their car, and

     cancelled their lease to their apartment to prepare for travel to the U.S.

  471.       Plaintiff Sevil Koç’s interview was cancelled due to the COVID-19

     pandemic.

  472.       Plaintiff Sevil Koç have not had their interview rescheduled

  473.       On April 22nd, 2020, the adjudication Plaintiff Sevil Koç’s

     application was indefinitely stopped due to the Proclamation that affected

     the department’s policies, procedures, and practices suspending

     adjudications of immigrant visa applications for DV-2020 program

     selectees.

Plaintiff Niyaz Büyükgökmen and Spouse

  474.       Plaintiff Niyaz Büyükgökmen is a native of Turkey and a DV-2020

     selectee.



                                         74
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 97 of 149




475.     Plaintiff Cemal Büyükgökmen is a native of Turkey and spouse to

  Plaintiff Niyaz Büyükgökmen. Cemal Büyükgökmen is eligible to immigrate

  to the United States as a derivative beneficiary should they be issued an

  immigrant visa pursuant to their DV-2020 selection.

476.     Plaintiff Niyaz Büyükgökmen and their spouse were invited to submit

  a DS-260, Immigrant Visa and Alien Registration Application pursuant to

  their DV-2020 selection.

477.     Plaintiff Niyaz Büyükgökmen completed and submitted the

  documentation for adjudication of their DS-260, Immigrant Visa Application

  and Alien Registration.

478.     The KCC assigned them the case number 2020EU00021172.

479.     On November 13th, 2019, Plaintiff Niyaz Büyükgökmen had their

  interview scheduled for April 28th, 2020.

480.     Plaintiff Niyaz Büyükgökmen’s interview was canceled due to the

  COVID-19 pandemic.

481.     Plaintiff Niyaz Büyükgökmen have not had their interview

  rescheduled.

482.     On April 22nd, 2020, the adjudication Plaintiff Niyaz Büyükgökmen’s

  application was indefinitely stopped due to the Proclamation that affected

  the department’s policies, procedures, and practices suspending


                                     75
          Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 98 of 149




      adjudications of immigrant visa applications for DV-2020 program

      selectees.

Plaintiff Yuliya Hil and Spouse

   483.       Plaintiff Yuliya Hil is a native of Belarus and a DV-2020 selectee.

   484.       Plaintiff Maksim Indziukou is a native of Belarus and spouse to

      Plaintiff Yuliya Hil. Maksim Indziukou is eligible to immigrate to the

      United States as a derivative beneficiary should they be issued an immigrant

      visa pursuant to their DV-2020 selection.

   485.       Plaintiff Yuliya Hil and their spouse were invited to submit a DS-260,

      Immigrant Visa and Alien Registration Application pursuant to their DV-

      2020 selection.

   486.       Plaintiff Yuliya Hil completed and submitted the documentation for

      adjudication of their DS-260, Immigrant Visa Application and Alien

      Registration.

   487.       The KCC assigned them the case number 2020EU00018930.

   488.       The KCC scheduled Plaintiff Yuliya Hil’s interview to be in April

      2020.

   489.       Plaintiff Yuliya Hil’s interview was cancelled due to the COVID-19

      pandemic.

   490.       Plaintiff Yuliya Hil has not had their interview rescheduled.
                                          76
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 99 of 149




  491.     On April 22nd, 2020, the adjudication Plaintiff Yuliya Hil’s

     application was indefinitely stopped due to the Proclamation that affected

     the department’s policies, procedures, and practices suspending

     adjudications of immigrant visa applications for DV-2020 program

     selectees.

Plaintiff Ecemnaz Alcin Sasmaz and Spouse

  492.     Plaintiff Ecemnaz Alcin Sasmaz is a native of Turkey and a DV-2020

     selectee.

  493.     Plaintiff Taha Yasin Sasmaz is a native of Turkey and spouse to

     Plaintiff Ecemnaz Alcin Sasmaz. Taha Yasin Sasmaz is eligible to

     immigrate to the United States as a derivative beneficiary should they be

     issued an immigrant visa pursuant to their DV-2020 selection.

  494.     Plaintiff Ecemnaz Alcin Sasmaz and their spouse were invited to

     submit a DS-260, Immigrant Visa and Alien Registration Application

     pursuant to their DV-2020 selection.

  495.     Plaintiff Ecemnaz Alcin Sasmaz completed and submitted the

     documentation for adjudication of their DS-260, Immigrant Visa Application

     and Alien Registration.

  496.     The KCC assigned them the case number 2020EU00019452.



                                       77
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 100 of 149




  497.      The KCC scheduled Plaintiff Ecemnaz Alcin Sasmaz’s interview for

     April 20th, 2020.

  498.      Plaintiff Ecemnaz Alcin Sasmaz’s interview was cancelled due to the

     COVID-19 pandemic.

  499.      Plaintiff Ecemnaz Alcin Sasmaz have not had their interview

     rescheduled.

  500.      On April 22nd, 2020, the adjudication Plaintiff Ecemnaz Alcin

     Sasmaz’s application was indefinitely stopped due to the Proclamation that

     affected the department’s policies, procedures, and practices suspending

     adjudications of immigrant visa applications for DV-2020 program

     selectees.

Plaintiff Volha Amelchanka and Family

  501.      Plaintiff Volha Amelchanka is a native of Belarus and a DV-2020

     selectee.

  502.      Plaintiff Uladzimir Amelchanka is a native of Belarus and relative to

     Plaintiff Volha Amelchanka. Uladzimir Amelchanka is eligible to immigrate

     to the United States as a derivative beneficiary should they be issued an

     immigrant visa pursuant to their DV-2020 selection.

  503.      Plaintiff Anastasia Amelchanka is a native of Belarus and relative to

     Plaintiff Volha Amelchanka. Anastasia Amelchanka is eligible to immigrate
                                        78
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 101 of 149




  to the United States as a derivative beneficiary should they be issued an

  immigrant visa pursuant to their DV-2020 selection.

504.      Plaintiff Katsiarina Amelchanka is a native of Belarus and relative to

  Plaintiff Volha Amelchanka. Katsiarina Amelchanka is eligible to immigrate

  to the United States as a derivative beneficiary should they be issued an

  immigrant visa pursuant to their DV-2020 selection.

505.      Plaintiff Volha Amelchanka and their spouse were invited to submit a

  DS-260, Immigrant Visa and Alien Registration Application pursuant to

  their DV-2020 selection.

506.      Plaintiff Volha Amelchanka completed and submitted the

  documentation for adjudication of their DS-260, Immigrant Visa Application

  and Alien Registration.

507.      The KCC assigned them the case number 2020EU00017582.

508.      The KCC scheduled Plaintiff Volha Amelchanka’s interview for April

  16, 2020.

509.      Plaintiff Volha Amelchanka’s interview was cancelled due to the

  COVID-19 pandemic.

510.      Plaintiff Volha Amelchanka have not had their interview rescheduled.

511.      On April 22nd, 2020, the adjudication Plaintiff Volha Amelchanka’s

  application was indefinitely stopped due to the Proclamation that affected


                                      79
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 102 of 149




     the department’s policies, procedures, and practices suspending

     adjudications of immigrant visa applications for DV-2020 program

     selectees.

Plaintiff Yuliya Kuznetsova and Family

  512.      Plaintiff Yuliya Kuznetsova is a native of Kazakhstan and a DV-2020

     selectee.

  513.      Plaintiff Sergey Kuznetsova is a native of Kazakhstan and spouse to

     Plaintiff Yuliya Kuznetsova. Sergey Kuznetsova is eligible to immigrate to

     the United States as a derivative beneficiary should they be issued an

     immigrant visa pursuant to their DV-2020 selection.

  514.      Plaintiff Nikita Kuznetsova is a native of Kazakhstan and child to

     Plaintiff Yuliya Kuznetsova. Nikita Kuznetsova is eligible to immigrate to

     the United States as a derivative beneficiary should they be issued an

     immigrant visa pursuant to their DV-2020 selection.

  515.      Plaintiff Bogdan Kuznetsova is a native of Kazakhstan and child to

     Plaintiff Yuliya Kuznetsova. Bogdan Kuznetsova is eligible to immigrate to

     the United States as a derivative beneficiary should they be issued an

     immigrant visa pursuant to their DV-2020 selection.

  516.      Plaintiff Egor Kuznetsova is a native of Kazakhstan and relative to

     Plaintiff Yuliya Kuznetsova. Egor Kuznetsova is eligible to immigrate to the
                                        80
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 103 of 149




     United States as a derivative beneficiary should they be issued an immigrant

     visa pursuant to their DV-2020 selection.

  517.      Plaintiff Yuliya Kuznetsova and their spouse were invited to submit a

     DS-260, Immigrant Visa and Alien Registration Application pursuant to

     their DV-2020 selection.

  518.      Plaintiff Yuliya Kuznetsova completed and submitted the

     documentation for adjudication of their DS-260, Immigrant Visa Application

     and Alien Registration.

  519.      The KCC assigned them the case number 2020EU25832.

  520.      On March 18th, 2020, KCC received the documentation and informed

     Plaintiff Yuliya Kuznetsova to wait for their interview.

  521.      Plaintiff Yuliya Kuznetsova have not been scheduled for an interview.

  522.      On April 22nd, 2020, the adjudication Plaintiff Yuliya Kuznetsova’s

     application was indefinitely stopped due to the Proclamation that affected

     the department’s policies, procedures, and practices suspending

     adjudications of immigrant visa applications for DV-2020 program

     selectees.

Plaintiff Gencay Ertunk

  523.      Plaintiff Gencay Ertunk is a native of Turkey and a DV-2020 selectee.



                                       81
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 104 of 149




  524.      Plaintiff Gencay Ertunk was invited to submit a DS-260, Immigrant

     Visa and Alien Registration Application pursuant to their DV-2020

     selection.

  525.      Plaintiff Gencay Ertunk completed and submitted the documentation

     for adjudication of their DS-260, Immigrant Visa Application and Alien

     Registration.

  526.      The KCC assigned them the case number 2020EU00052362.

  527.      On March 18th, 2020, KCC received the documentation and informed

     Plaintiff Gencay Ertunk to wait for their interview.

  528.      Plaintiff Gencay Ertunk have not been scheduled for an interview.

  529.      On April 22nd, 2020, the adjudication Plaintiff Gencay Ertunk

     application was indefinitely stopped due to the Proclamation that affected

     the department’s policies, procedures, and practices suspending

     adjudications of immigrant visa applications for DV-2020 program

     selectees.

Plaintiff Oytun Lacin and Spouse

  530.      Plaintiff Oytun Lacin is a native of Turkey and a DV-2020 selectee.

  531.      Plaintiff Selin Lacin is a native of Turkey and spouse to Plaintiff

     Oytun Lacin. Selin Lacin is eligible to immigrate to the United States as a



                                        82
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 105 of 149




  derivative beneficiary should they be issued an immigrant visa pursuant to

  their DV-2020 selection.

532.      Plaintiff Oytun Lacin and their spouse were invited to submit a DS-

  260, Immigrant Visa and Alien Registration Application pursuant to their

  DV-2020 selection.

533.      Plaintiff Oytun Lacin completed and submitted the documentation for

  adjudication of their DS-260, Immigrant Visa Application and Alien

  Registration.

534.      The KCC assigned them the case number 2020EU00030488.

535.      On March 18th, 2020, The KCC received the documents from

  Plaintiff Oytun Lacin and instructed them to wait for their interview.

536.      Plaintiff Oytun Lacin and his spouse stopped their education and sold

  their furniture and appliances in preparation for the interview and travel to

  the U.S.

537.      Plaintiff Oytun Lacin have not been scheduled for their interview.

538.      On April 22nd, 2020, the adjudication Plaintiff Oytun Lacin

  application was indefinitely stopped due to the Proclamation that affected

  the department’s policies, procedures, and practices suspending

  adjudications of immigrant visa applications for DV-2020 program

  selectees.


                                     83
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 106 of 149




Plaintiff Dogukan Oruc

  539.      Plaintiff Dogukan Oruc is a native of Turkey and a DV-2020 selectee.

  540.      Plaintiff Dogukan Oruc was invited to submit a DS-260, Immigrant

     Visa and Alien Registration Application pursuant to his DV-2020 selection.

  541.      Plaintiff Dogukan Oruc completed and submitted the documentation

     for adjudication of their DS-260, Immigrant Visa Application and Alien

     Registration.

  542.      The KCC assigned him the case number 2020EU00026594.

  543.      Plaintiff Dogukan Oruc’s documents were approved and he awaits an

     interview. However, due to the Department’s sloth and policies suspending

     adjudication of his case, no interview was ever scheduled.

  544.      The adjudication of Plaintiff Dogukan Oruc’s application was

     indefinitely stopped due to the Proclamation that affected the Department’s

     policies, procedures, and practices suspending adjudications of immigrant

     visa applications for DV-2020 program selectees.

Plaintiff Berkay Aynagoz

  545.      Plaintiff Berkay Aynagoz is a native of Turkey and a DV-2020

     selectee.




                                       84
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 107 of 149




  546.      Plaintiff Berkay Aynagoz was invited to submit a DS-260, Immigrant

     Visa and Alien Registration Application pursuant to his DV-2020 selection.

  547.      Plaintiff Berkay Aynagoz completed and submitted the documentation

     for adjudication of their DS-260, Immigrant Visa Application and Alien

     Registration.

  548.      The KCC assigned him the case number 2020EU00016379.

  549.      Plaintiff Berkay Aynagoz’s documents were approved and he awaits

     an interview. However, due to the Department’s sloth and policies

     suspending adjudication of his case, no interview was ever scheduled.

  550.      The adjudication of Plaintiff Berkay Aynagoz’s application was

     indefinitely stopped due to the Proclamation that affected the Department’s

     policies, procedures, and practices suspending adjudications of immigrant

     visa applications for DV-2020 program selectees.

Plaintiff Huseyin Kus and Family

  551.      Plaintiff Huseyin Kus is a native of Turkey and a DV-2020 selectee.

  552.      Yasmin Hassan Abdelmoneam Elgamal is a native of Turkey and

     relative of Plaintiff Huseyin Kus. Yasmin Hassan Abdelmoneam Elgamal is

     eligible to immigrate to the United States as a derivative beneficiary should

     her relative be issued an immigrant visa pursuant to her DV-2020 selection.



                                        85
          Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 108 of 149




   553.      Zeina Mamdough Mahmoud Elazab Elkhouli is a native of Turkey

      and relative of Plaintiff Huseyin Kus. Zeina Mamdough Mahmoud Elazab

      Elkhouli is eligible to immigrate to the United States as a derivative

      beneficiary should her relative be issued an immigrant visa pursuant to her

      DV-2020 selection.

   554.      Plaintiff Huseyin Kus and his family were invited to submit a DS-260,

      Immigrant Visa and Alien Registration Application pursuant to his DV-2020

      selection.

   555.      Plaintiff Huseyin Kus completed and submitted the documentation for

      adjudication of their DS-260, Immigrant Visa Application and Alien

      Registration.

   556.      The KCC assigned his the case number 2020EU00032155.

   557.      Plaintiff Huseyin Kus’s documents were approved and he awaits an

      interview. However, due to the Department’s sloth and policies suspending

      adjudication of his case, no interview was ever scheduled.

   558.      The adjudication of Plaintiff Huseyin Kus’s application was

      indefinitely stopped due to the Proclamation that affected the Department’s

      policies, procedures, and practices suspending adjudications of immigrant

      visa applications for DV-2020 program selectees.

Plaintiff Ali Kadayifci

                                         86
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 109 of 149




  559.      Plaintiff Ali Kadayifci is a native of Russia and a DV-2020 selectee.

  560.      Plaintiff Ali Kadayifci was invited to submit a DS-260, Immigrant

     Visa and Alien Registration Application pursuant to his DV-2020 selection.

  561.      Plaintiff Ali Kadayifci completed and submitted the documentation

     for adjudication of their DS-260, Immigrant Visa Application and Alien

     Registration.

  562.      The KCC assigned him the case number 2020EU00014521.

  563.      Plaintiff Ali Kadayifci’s documents were approved and he awaits an

     interview. However, due to the Department’s sloth and policies suspending

     adjudication of his case, no interview was ever scheduled.

  564.      The adjudication of Plaintiff Ali Kadayifci’s application was

     indefinitely stopped due to the Proclamation that affected the Department’s

     policies, procedures, and practices suspending adjudications of immigrant

     visa applications for DV-2020 program selectees.

Plaintiff Ozan Gozubuyuk

  565.      Plaintiff Ozan Gozubuyk is a native of Turkey and a DV-2020

     selectee.

  566.      Plaintiff Ozan Gozubuyk was invited to submit a DS-260, Immigrant

     Visa and Alien Registration Application pursuant to his DV-2020 selection.



                                        87
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 110 of 149




  567.      Plaintiff Ozan Gozubuyk completed and submitted the documentation

     for adjudication of their DS-260, Immigrant Visa Application and Alien

     Registration.

  568.      The KCC assigned him the case number 2020EU00010582.

  569.      Plaintiff Ozan Gozubuyk’s documents were approved and he awaits

     an interview. However, due to the Department’s sloth and policies

     suspending adjudication of his case, no interview was ever scheduled.

  570.      The adjudication of Plaintiff Ozan Gozubuyk’s application was

     indefinitely stopped due to the Proclamation that affected the Department’s

     policies, procedures, and practices suspending adjudications of immigrant

     visa applications for DV-2020 program selectees.

Plaintiff Cevdet Aydin Sun

  571.      Plaintiff Cevdet Aydin Sun is a native of Turkey and a DV-2020

     selectee.

  572.      Plaintiff Cevdet Aydin Sun was invited to submit a DS-260,

     Immigrant Visa and Alien Registration Application pursuant to his DV-2020

     selection.

  573.      Plaintiff Cevdet Aydin Sun completed and submitted the

     documentation for adjudication of their DS-260, Immigrant Visa Application

     and Alien Registration.
                                       88
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 111 of 149




  574.      The KCC assigned him the case number 2020EU00028048.

  575.      Plaintiff Cevdet Aydin Sun’s documents were approved and he awaits

     an interview. However, due to the Department’s sloth and policies

     suspending adjudication of his case, no interview was ever scheduled.

  576.      The adjudication of Plaintiff Cevdet Aydin Sun’s application was

     indefinitely stopped due to the Proclamation that affected the Department’s

     policies, procedures, and practices suspending adjudications of immigrant

     visa applications for DV-2020 program selectees.

Plaintiff Ozgur Dinc and Family

  577.      Plaintiff Ozgur Dinc is a native of Turkey and a DV-2020 selectee.

  578.      Bahar Yalcin Dinc is a native of Turkey and relative of Plaintiff

     Ozgur Dinc. Bahar Yalcin Ding is eligible to immigrate to the United States

     as a derivative beneficiary should her relative be issued an immigrant visa

     pursuant to his DV-2020 selection.

  579.      Basak Naz Kocyigit is a native of Turkey and relative of Plaintiff

     Ozgur Dinc. Basak Naz Kocyigit is eligible to immigrate to the United

     States as a derivative beneficiary should her relative be issued an immigrant

     visa pursuant to his DV-2020 selection.

  580.      Berrak Su Kocyigit is a native of Turkey and relative of Plaintiff

     Ozgur Dinc. Berrak Su Kocyigit is eligible to immigrate to the United
                                        89
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 112 of 149




     States as a derivative beneficiary should her relative be issued an immigrant

     visa pursuant to his DV-2020 selection.

  581.      Plaintiff Ozgur Dinc and his family were invited to submit a DS-260,

     Immigrant Visa and Alien Registration Application pursuant to his DV-2020

     selection.

  582.      Plaintiff Ozgur Dinc completed and submitted the documentation for

     adjudication of their DS-260, Immigrant Visa Application and Alien

     Registration.

  583.      The KCC assigned his the case number 2020EU00017993.

  584.      Plaintiff Ozgur Dinc’s documents were approved and he awaits an

     interview. However, due to the Department’s sloth and policies suspending

     adjudication of his case, no interview was ever scheduled.

  585.      The adjudication of Plaintiff Ozgur Dinc’s application was

     indefinitely stopped due to the Proclamation that affected the Department’s

     policies, procedures, and practices suspending adjudications of immigrant

     visa applications for DV-2020 program selectees.

Plaintiff Bakaryukin Viacheslav and Family

  586.      Plaintiff Bakaryukin Viacheslav is a DV-2020 selectee.

  587.      Svetlana Viacheslav is the spouse of Plaintiff Bakaryukin Viacheslav.

     Svetlana Viacheslav is eligible to immigrate to the United States as a
                                       90
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 113 of 149




     derivative beneficiary should her spouse be issued an immigrant visa

     pursuant to his DV-2020 selection.

  588.      Plaintiff Bakaryukin Viacheslav and his family were invited to submit

     a DS-260, Immigrant Visa and Alien Registration Application pursuant to

     his DV-2020 selection.

  589.      Plaintiff Bakaryukin Viacheslav completed and submitted the

     documentation for adjudication of their DS-260, Immigrant Visa Application

     and Alien Registration.

  590.      The KCC assigned him the case number 2020EU00038208.

  591.      Plaintiff Bakaryukin Viacheslav’s documents were approved and he

     awaits an interview. However, due to the Department’s sloth and policies

     suspending adjudication of his case, no interview was ever scheduled.

     The adjudication of Plaintiff Bakaryukin Viacheslav’s application was

     indefinitely stopped due to the Proclamation that affected the Department’s

     policies, procedures, and practices suspending adjudications of immigrant

     visa applications for DV-2020 program selectees.

Plaintiff Hassan Khader Nassar

  592.      Plaintiff Hassan Khader Nassar is a native of Kuwait and a DV-2020

     selectee.



                                       91
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 114 of 149




  593.      Plaintiff Hassan Khader Nassar was invited to submit a DS-260,

     Immigrant Visa and Alien Registration Application pursuant to his DV-2020

     selection.

  594.      Plaintiff Hassan Khader Nassar completed and submitted the

     documentation for adjudication of their DS-260, Immigrant Visa Application

     and Alien Registration.

  595.      The KCC assigned him the case number 2020AS00012605.

  596.      Plaintiff Hassan Khader Nassar’s documents were approved and he

     awaits an interview. However, due to the Department’s sloth and policies

     suspending adjudication of his case, no interview was ever scheduled.

  597.      The adjudication of Plaintiff Hassan Khader Nassar’s application was

     indefinitely stopped due to the Proclamation that affected the Department’s

     policies, procedures, and practices suspending adjudications of immigrant

     visa applications for DV-2020 program selectees.

Plaintiff Elkhouli Mamdouh

  598.      Plaintiff Elkhouli Mamdouh is a DV-2020 selectee.

  599.      Plaintiff Elkhouli Mamdouh was invited to submit a DS-260,

     Immigrant Visa and Alien Registration Application pursuant to his DV-2020

     selection.



                                       92
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 115 of 149




  600.      Plaintiff Elkhouli Mamdouh completed and submitted the

     documentation for adjudication of their DS-260, Immigrant Visa Application

     and Alien Registration.

  601.      The KCC assigned him the case number 2020AS00014065.

  602.      Plaintiff Elkhouli Mamdouh’s documents were approved and he

     awaits an interview. However, due to the Department’s sloth and policies

     suspending adjudication of his case, no interview was ever scheduled.

  603.      The adjudication of Plaintiff Elkhouli Mamdouh’s application was

     indefinitely stopped due to the Proclamation that affected the Department’s

     policies, procedures, and practices suspending adjudications of immigrant

     visa applications for DV-2020 program selectees.

Plaintiff Olga Kormilina

  604.      Plaintiff Olga Kormilina is a native of Russia and a DV-2020 selectee.

  605.      Plaintiff Olga Kormilina was invited to submit a DS-260, Immigrant

     Visa and Alien Registration Application pursuant to her DV-2020 selection.

  606.      Plaintiff Olga Kormilina completed and submitted the documentation

     for adjudication of her DS-260, Immigrant Visa Application and Alien

     Registration.

  607.      The KCC assigned her the case number 2020EU00018985.



                                       93
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 116 of 149




  608.      Plaintiff Olga Kormilina’s documents were approved and he awaits an

     interview. However, due to the Department’s sloth and policies suspending

     adjudication of his case, no interview was ever scheduled.

  609.      The adjudication of Plaintiff Olga Kormilina’s application was

     indefinitely stopped due to the Proclamation that affected the Department’s

     policies, procedures, and practices suspending adjudications of immigrant

     visa applications for DV-2020 program selectees.

Plaintiff Ahmed Essam Abd Elaziez Mahmoud Youssef

  610.      Plaintiff Ahmed Essam Abd Elaziez Mahmoud Youssef is a national

     of Egypt and is a DV-2020 selectee.

  611.      Plaintiff Ahmed Essam Abd Elaziez Mahmoud Youssef was invited to

     submit a DS-260, Immigrant Visa and Alien Registration Application

     pursuant to his DV-2020 selection.

  612.      Plaintiff Ahmed Essam Abd Elaziez Mahmoud Youssef completed

     and submitted the documentation for adjudication of hisDS-260, Immigrant

     Visa Application and Alien Registration.

  613.      The KCC assigned him the case number 2020AF00041767.

  614.      Plaintiff Ahmed Essam Abd Elaziez Mahmoud Youssef’s documents

     were approved and he awaits an interview. However, due to the



                                       94
          Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 117 of 149




      Department’s sloth and policies suspending adjudication of his case, no

      interview was ever scheduled.

   615.      The adjudication of Plaintiff Ahmed Essam Abd Elaziez Mahmoud

      Youssef’s application was indefinitely stopped due to the Proclamation that

      affected the Department’s policies, procedures, and practices suspending

      adjudications of immigrant visa applications for DV-2020 program

      selectees.




Plaintiff Joseph Youssef

   616.      Plaintiff Joseph Youssef is a national of Egypt and is a DV-2020

      selectee.

   617.      Plaintiff Joseph Youssef was invited to submit a DS-260, Immigrant

      Visa and Alien Registration Application pursuant to his DV-2020 selection.

   618.      Plaintiff Joseph Youssef completed and submitted the documentation

      for adjudication of hisDS-260, Immigrant Visa Application and Alien

      Registration.

   619.      The KCC assigned him the case number 2020AF00034956.

   620.      Plaintiff Joseph Youssef’s documents were approved and he awaits an

      interview. However, due to the Department’s sloth and policies suspending

      adjudication of his case, no interview was ever scheduled.
                                        95
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 118 of 149




  621.      The adjudication of Plaintiff Joseph Youssef’s application was

     indefinitely stopped due to the Proclamation that affected the Department’s

     policies, procedures, and practices suspending adjudications of immigrant

     visa applications for DV-2020 program selectees.

Plaintiff Ahmed Aglan and Family

  622.      Plaintiff Ahmed Aglan is a native of Saudi Arabia and a DV-2020

     selectee.

  623.      Maha Samy Ali Abdulhamid is a native of Saudi Arabia and spouse of

     Plaintiff Ahmed Aglan. Maha Samy Ali Abdulhamid is eligible to

     immigrate to the United States as a derivative beneficiary should her spouse

     be issued an immigrant visa pursuant to his DV-2020 selection.

  624.      Yousef Ahmed Mohamed Khalifa Aglan is a native of Saudi Arabia

     and child of Plaintiff Ahmed Aglan. Yousef Ahmed Mohamed Khalifa

     Aglan is eligible to immigrate to the United States as a derivative

     beneficiary should his father be issued an immigrant visa pursuant to his

     DV-2020 selection.

  625.      Nour Ahmed Mohamed Khalifa Aglan is a native of Saudi Arabia and

     child of Plaintiff Ahmed Aglan. Nour Ahmed Mohamed Khalifa Aglan is

     eligible to immigrate to the United States as a derivative beneficiary should

     his father be issued an immigrant visa pursuant to his DV-2020 selection.
                                        96
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 119 of 149




  626.      Plaintiff Ahmed Aglan and his family were invited to submit a DS-

     260, Immigrant Visa and Alien Registration Application pursuant to his DV-

     2020 selection.

  627.      Plaintiff Ahmed Aglan completed and submitted the documentation

     for adjudication of their DS-260, Immigrant Visa Application and Alien

     Registration.

  628.      The KCC assigned his the case number 2020AS00024021.

  629.      Plaintiff Ahmed Aglan’s documents were approved and he awaits an

     interview. However, due to the Department’s sloth and policies suspending

     adjudication of his case, no interview was ever scheduled.

  630.      The adjudication of Plaintiff Ahmed Aglan’s application was

     indefinitely stopped due to the Proclamation that affected the Department’s

     policies, procedures, and practices suspending adjudications of immigrant

     visa applications for DV-2020 program selectees.

Plaintiff Evgenia Gavrilova

  631.      Plaintiff Evgenia Gavrilova is a native of Russia and a DV-2020

     selectee.

  632.      Plaintiff Evgenia Gavrilova was invited to submit a DS-260,

     Immigrant Visa and Alien Registration Application pursuant to her DV-2020

     selection.
                                       97
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 120 of 149




633.      Plaintiff Evgenia Gavrilova completed and submitted the

  documentation for adjudication of her DS-260, Immigrant Visa Application

  and Alien Registration.

634.      The KCC assigned her the case number 2020EU00039871.

635.      Plaintiff Evgenia Gavrilova’s documents were approved and he awaits

  an interview. However, due to the Department’s sloth and policies

  suspending adjudication of his case, no interview was ever scheduled.

636.      The adjudication of Plaintiff Evgenia Gavrilova’s application was

  indefinitely stopped due to the Proclamation that affected the Department’s

  policies, procedures, and practices suspending adjudications of immigrant

  visa applications for DV-2020 program selectees.

637.      Defendant Donald J. Trump is the President of the United States of

  America. He is sued in his official capacity.

638.      Defendant United States Department of State is a federal agency of

  the United States.

639.      Defendant Michael Pompeo is the Secretary of the United States

  Department of State. He is sued in his official capacity.

                       JURISDICTION AND VENUE

640.      This Court has jurisdiction over this case pursuant to 28 U.S.C.

  §§ 1331 (Federal Question Jurisdiction). This Court has authority to grant

                                      98
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 121 of 149




  relief under the Mandamus Act (28 U.S.C. § 1361), the Declaratory

  Judgment Act (28 U.S.C. § 2201), and 5 U.S.C. § 702.

641.      This Court can also compel agency action that is unlawfully withheld

  or which is contrary to law, an abuse of discretion, or arbitrary and

  capricious. 5 U.S.C. §§ 555(b), 706.

642.      This Court also has jurisdiction to review executive action that is ultra

  vires. See Chamber of Commerce v. Reich, 74 F.3d 1322(D.C. Cir. 1996).

643.      Venue in this judicial district is proper under 28 U.S.C. § 1391

  (e)(1)(A) because Defendant Trump and Pompeo are acting in their official

  capacity as President of the United States and Secretary of State reside in

  this District, and pursuant to 28 U.S.C. § 1391(e)(1)(B) due to a substantial

  part of the events giving rise to the Plaintiffs’ claims originating in this

  district.

644.      All administrative remedies have been exhausted by Plaintiffs.

645.      The Doctrine of Consular Non-Reviewability does not apply because

  Plaintiffs do not challenge final agency action in this case. Rather, Plaintiffs

  challenge the agency’s delay and refusal to act based on the ultra vires

  actions of the Department of State and its authority to fail to act. See Patel v.

  Reno, 134 F.3d 929, 931 (9th Cir. 1997).

                        OVERVIEW OF THE LAW


                                      99
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 122 of 149




646.       The Supreme Court in Trump v. Hawaii, 138 S. Ct. 2392, 2411

  (2018) stated that “[w]e may assume that §1182(f) does not allow the

  President to expressly override particular provisions of the INA.”

647.       Unlike the ban challenged in Hawaii, the presidential proclamation

  prohibiting the Plaintiffs from entering the country supplants statutory and

  constitutional authority.




             A. Diversity Visa Program

648.      The Immigration Act of 1990 created the Diversity Immigrant Visa

  Program. The aim of this new program was to encourage greater Diversity in

  the individuals immigrating to the United States, allowing up to 50,000 visas

  per year to nationals of countries having low levels of immigration to the

  United States historically. Public Law 101-649; 8 U.S.C. § 1153(c).

649.      In accordance with Congressional Mandate, the Department of State

  grants approximately 50,000 Diversity Immigrant Visas to individuals from

  the earlier mentioned countries sending a lower number of immigrants to the

  United States. The individuals are decided through a lottery system. The

  lucky individuals are selected and approved to receive these visas who are

  then granted admission to the United states as lawful permanent residents.

  See 8 U.S.C. §§1151(e); 1153(c);
                                     100
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 123 of 149




650.      Millions of potential immigrants around the world submit entries

  during the Diversity Visa Program application period hoping to be selected.

  Many applicants apply over multiple years without success. Importantly,

  under 8 USC § 1153(c)(1), an applicant is only eligible for admission under

  the Diversity Visa Program during the fiscal year and period he applied in.

  See also 9 FAM 502.6-2(a) and 502.6-4(b)(3).

651.      The Department of State then randomly selects a number of entrants

  eligible under the Act for the Diversity immigrant visas for that specific

  fiscal year.

652.      The Department of State’s Kentucky Consular Center (“KCC”)

  administers the Diversity Visa Program, which notifies the State

  Department’s posts of the number of entrants selected in each processing

  area. See 9 FAM 502.6-4(c)(1)(a).

653.      The Department of State maintains a computer-generated master list

  of all selected entrants. Id.

654.      The entrants selected by the Department of State are notified of their

  selection and assigned a visa case number. Id.

655.      However, merely being selected at this stage is not the end of the

  process. The individuals selected must submit a DS-260, Immigrant Visa

  and Alien Registration Application with requisite supporting documents and


                                     101
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 124 of 149




  the consular officers review for potential fraud indicators, at which point the

  case is considered “documentarily qualified” for purposes of visa

  appointment scheduling. See 9 FAM 502.6-4(c)(2)(c) and 502.6-4(d)(1)(a),

  (b).

656.      According to the Foreign Affairs Manual (“FAM”), once the

  individual is considered “documentarily qualified” (i.e. vetted for potential

  fraud indicators and confirmed to have all the necessary documentation in

  order) the Department of State is to schedule the “documentarily qualified”

  individual for an interview at his or her United States Embassy or Consulate.

  9 FAM 502.6-4(d)(1)(b).

657.      Indeed, the FAM states at 9 FAM 502.6-4(d)(2) that the Kentucky

  Consular Center “will schedule an appointment for a “documentarily

  qualified” applicant when his or her regional lottery rank number is about

  to be become current.” (emphasis added).

658.      Approval of an immigrant visa under the Diversity Visa Program is

  not discretionary. The selectee either qualifies or does not qualify. 22 C.F.R.

  § 40.6 states that an officer may only refuse issuing a visa “upon a ground

  specifically set out in the law or implementing regulations.”



             B. 8 U.S.C. § 1182(f) - Presidential Proclamations


                                     102
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 125 of 149




659.      8 U.S.C. § 1182(f) (Section 212(f) of the Immigration and Nationality

  Act) allows the President to temporarily suspend entry of any class of

  immigrants or nonimmigrants if he finds that their entry would be

  detrimental to the interests of the United States. Because the proclamation

  refers to entry and mentions 8 U.S.C. § 1182(f), it is clear that the

  proclamation does not apply to persons in the Diversity Visa program who

  are adjusting status, as no new entry is required.

660.      Therefore, the President’s June 22, 2020 Presidential Proclamation

  must find that the entry of Plaintiffs “would be detrimental to the interests of

  the United States.” See 8 U.S.C. § 1182(f).

661.      If a detrimental interest is identified warranting suspension of entry by

  a class of immigrants, the President must state the period for which he

  intends to suspend immigration of these classes. Id. There is no provision

  stating that he may do so indefinitely.

               PLAINTIFFS’ FACTUAL ALLEGATIONS

             A. DIVERSITY VISAS ARE CURRENT

662.      It was the will of Congress to increase diversity among the

  immigration population when they created the Diversity Visa program.




                                      103
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 126 of 149




663.      Without the Diversity Visa program, the overall diversity of the

  immigrant population would be substantially diminished, which is contrary

  to the will of Congress when they created the Diversity Visa program.

664.      A Visa Bulletin for the Diversity Visa program is published every

  month by the Department of State, which announces the availability of

  immigrant visas in the current fiscal-year’s Diversity Visa program.

665.      Where a selected individual’s visa shows as current on the bulletin

  mentioned above, that individual is entitled to an interview appointment at

  his or her Embassy or Consulate. Indeed, the FAM indicates that the

  individual should be scheduled for their interview appointment before the

  visa becomes current.

666.      The Visa Bulletin issued by the U.S. Department of State in July 2020

  indicates under its Diversity Immigrant Category that all Plaintiffs are

  current and have available immigrant visas. See Visa Bulletin for July,

  Number 43, Volume X, Department of State, Washington, D.C., available at

  https://travel.state.gov/content/travel/en/legal/visa-law0/visa-

  bulletin/2020/visa-bulletin-for-july-2020.html/.

667.      The President of the United States has repeatedly called for an end to

  the Diversity Visa program, and he is now doing so by Presidential




                                     104
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 127 of 149




  Proclamation, and appears to be doing so indefinitely, which violates the

  plain language of 8 U.S.C. § 1182(f).

                B. PRESIDENTIAL PRETEXT

668.      Although the Presidential Proclamation broadly states that immigrants

  will have an “impact” on the U.S. labor market, it does not state what that

  impact would be nor the support an inference of detriment to the labor

  market with any citation to economic expertise.

669.      Rather, it appears that President Trump’s given reason for suspending

  immigration to Diversity Visa winners is pretextual given his social media

  stances vehemently denouncing the program.

670.      On November 1, 2017 he equated Diversity Visa immigrants to

  terrorists:




671.       Minutes later, President Trump tweeted again stating that he was

  going to be “much tougher” on the Diversity Visa Lottery Program:

                                     105
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 128 of 149




672.      On November 2, 2017, President Trump called on Congress to

  terminate the Diversity Visa lottery program, stating in the embedded video

  that the Diversity Visa Program was “a disaster for our country,” and “the

  people put in that lottery are not that country’s finest,” and “it’s a very

  unsafe program for our country, and we are not going to allow it to happen.”

  (Emphasis added):




                                      106
           Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 129 of 149




    673.         In an address on December 15, 2017, the President stated, “[t]hey

        have a lottery. You pick people. Do you think the country is giving us their

        best people? No. What kind of system is that? They come in by lottery. They

        give us their worst people, they put them in a bin, but in his hand, when he’s

        picking them is, really, the worst of the worst. Congratulations, you’re going

        to the United States. Okay. What a system—lottery system. We’re calling

        for Congress . . . to end the visa lottery system.”8

    674.        On December 29, 2017, the President tweeted again, this time calling

        the Lottery System of Immigration “ridiculous.”:




8
 WHITE HOUSE, Remarks by President Trump at FBI National Academy Graduation Ceremony, December 15, 2017,
https://www.whitehouse.gov/briefings-statements/remarks-president-trump-fbi-national-academy-graduation-
ceremony/ (Last Accessed July 16, 2020)

                                                   107
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 130 of 149




675.       Again, on January 4, 2018, the President called for the end of the

  Diversity Visa Program stating that it was “unsafe and unfair,” far before the

  present pandemic and the turn of the economy:




676.       On January 16, 2018, the President of the United States implied that

  Diversity Visa Program immigrants were “dangerous.”:

                                      108
           Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 131 of 149




    677.         In an address on February 14, 2020, President Trump stated, “[a]nd

        then you have the lottery. It’s a horror show, because when counties put

        people into the lottery, they’re not putting you in; they’re putting some very

        bad people in the lottery. It’s common sense. If I ran a country, and if I have

        a lottery system of people going to the United States, I’m not going to put in

        my stars; I’m going to put in people I don’t want.”9

    678.        On July 29, 2018, the President of the United States stated that he was

        “willing to ‘shut down’ the government” if Congress did not get rid of the

        Diversity Visa Program.:




9
 AP NEWS, AP Fact Check: Trump spins fiction about Diversity Visas, February 18, 2019,
https://apnews.com/56e8c95dab1345bbac9d065eaa1b8152 (Last Accessed July 16, 2020).

                                                    109
            Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 132 of 149




     679.         At a campaign rally on August 1, 2019, President Trump said of the

         Diversity Visa Program, “And you pick people out of the lottery. Well let’s

         see, this one is a murderer, this one robbed four banks, this one I better not

         say, this one another murderer, ladies and gentleman, another murderer. Do

         you think [countries] are going to put their great citizens . . . into a lottery?

         No. . . . . Look at the people they put into these lotteries. It’s a disgrace.”10

     680.         As is demonstrated above, it is President Trump’s ultimate goal to end

         the Diversity Visa Program by any means possible. When Congress would

         not do it for him, he used the Coronavirus pandemic as a weapon and pretext

         to exclude these immigrants, the Plaintiffs.

                      A. Department of State Actions




10
  REV, Donald Trump Cincinnati Rally Speech Transcript: Full Transcript of August 1, 2019 Rally in Cincinnati, Ohio,
August 1, 2019, https://www.rev.com/blog/transcripts/donald-trump-ohio-rally-speech-transcript-full-transcript-
of-august-1-2019-rally-in-cincinnati (Last Accessed July 16, 2020).

                                                        110
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 133 of 149




681.       In a FAQ prepared by the U.S. Department of State, the Department

  acknowledges that the June 22, 2020 Proclamation applies to Diversity Visa

  applicants.




682.       The Department of State further acknowledged that DV-2020

  applicants must obtain their visa or adjust status by September 30, 2020, and

  that there will be no carry over for DV-2020 applicants if they are unable to

  obtain their visas (even through no fault of their own) prior to the above

  date.




683.       In random responses to questions on Twitter, the Department of State

  affirmatively and incorrectly states that the Proclamation suspends the

  issuance of Diversity Visas, and that they will not issue any Diversity Visas

  while the Proclamation is in place.



                                     111
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 134 of 149




684.       The Department of State indicated that it will not issue Diversity

  Visas even for DV-2020 applicants who attended their interviews, paid, and

  passed the interview, but have not received a visa.




                                      112
            Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 135 of 149




     685.        Despite indicating that persons unable to travel to the U.S. even with

        valid immigrant visas at the time of the Proclamation should contact their

        embassies, the Department of State has failed to reissue new visas to

        Diversity Visa holders who had approved visas prior to the proclamation’s

        issuance, but who were unable to enter the United States due to the

        Coronavirus epidemic.

     686.       On July 16, 2020, the Department of State stated, “Applicants for

        immigrant visas covered by the proclamation, including Diversity Visa

        2020 (DV-2020) applicants, who have not been issued an immigrant visa as

        of April 23 are subject to the proclamation's restrictions unless eligible for

        an exception. No valid visas will be revoked under this proclamation.”11




11
  U.S. Department of State, Exceptions to Presidential Proclamations (10014 & 10052) Suspending the Entry of
Immigrants and Nonimmigrants Presenting a Risk to the United States Labor Market During the Economic Recovery
Following the 2019 Novel Coronavirus Outbreak, July 16, 2020,
https://travel.state.gov/content/travel/en/News/visas-news/exceptions-to-p-p-10014-10052-suspending-entry-of-
immigrants-non-immigrants-presenting-risk-to-us-labor-market-during-economic-recovery.html (Last Accessed
July 16, 2020).

                                                    113
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 136 of 149




                            CAUSES OF ACTION

                     FIRST CAUSE OF ACTION
         (Unlawful Proclamation Pursuant to 8 U.S.C. § 1182(f))

687.       Plaintiffs repeat and reallege the averments stated above as though

  restated here.

688.      The President’s June 22, 2020 Presidential Proclamation broadly

  states, without citation to any authority, that the entry of all immigrants and

  non-immigrants affected by this proclamation would be detrimental to the

  interests of the United States because they would have an “impact” on the

  United States labor market. The Presidential proclamation does not state

  what that “impact” would be and does not provide the requisite analysis as to

  why that impact would be detrimental to the United States.

689.       Although 8 U.S.C. § 1182(f) bestows broad authority on the President

  to suspend certain classes of aliens, the language clearly states that the

  President must find a detriment, not broadly claim an “impact,” as he does in

  his June 22, 2020 filing.

690.       In addition, the Plaintiffs, unlike the other classes listed in the

  immigration ban, are not foreign nationals seeking employment in the

  United States. They are Diversity Visa Program selectees, and are therefore

  not a threat to U.S. workers or the labor market. Rather, they would actually



                                        114
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 137 of 149




  be lawful permanent residents upon admission, and thus themselves would

  be “U.S. Workers.” 8 U.S.C. § 1153(c); 8 U.S.C. § 1255.

691.      The President’s social media history proves his animus towards the

  Diversity Visa program as highlighted above, thereby calling any finding of

  detriment made by the President into question as pretextual. The President

  cites to no economic data justifying his immigration ban against Plaintiffs.

  In addition, the immigration ban does not apply to those seeking Diversity

  Visas within the United States, so any claimed impact has to be viewed with

  extreme suspicion since the ban only bars Diversity Visa applicants outside

  the United States.

692.      The President’s new immigration ban also includes persons

  accompanying or following to join the principal immigrant, including minor

  children, who would by no means compete with U.S. workers nor have any

  detrimental effect on the U.S. labor market.

693.      In addition, the President’s Proclamation is indefinite in nature, which

  exceeds the scope and power provided to him by 8 U.S.C. § 1182(f).

  Although the Proclamation states that it will expire on December 31, 2020, it

  further states that it “may be continued as necessary.”

694.      At first glance, this may seem to comply with the language of the

  statute. However, when considered together with the first proclamation it is


                                      115
         Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 138 of 149




     clear that the President intends to indefinitely continue the suspension of

     immigration for Plaintiffs. The previous proclamation, which was made in

     April 2020, was set to expire in June 2020. The newest proclamation extends

     the suspension on Plaintiffs ability to immigrate until December 2020. The

     Proclamation has rendered no analysis to show that Plaintiffs are a threat to

     the labor market, and many studies on immigrants would suggest that the

     opposite is true. Therefore, President Trump is unable to show that this

     extension was “necessary,” and it appears that he intends to extend it

     indefinitely, particularly if reelected.

  695.      The notion that this immigration ban is actually one of permanence is

     further supported by the fact that President Trump’s administration has

     never ended any of the many similar immigration bans imposed under 8

     U.S.C. § 1182(f) that were previously issued. All remain in existence.

  696.      This Court should find that President Trump’s April 22, 2020 and

     June 22, 2020 Presidential Proclamations violate 8 U.S.C. § 1182(f).

                        SECOND CAUSE OF ACTION
(Arbitrary and Capricious Actions and Abuse of Discretion in Violation of the
            Administrative Procedures Act (5 U.S.C. § 706(2)(A))

  697.      Plaintiffs repeat and reallege the averments in all preceding

     paragraphs of this complaint.



                                         116
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 139 of 149




698.      Pursuant to 5 U.S.C. § 701(b)(1), the Department of State is subject to

  the Administrative Procedure Act (“APA”).

699.       This Court may review and set aside all relevant questions of law

  regarding agency actions that are arbitrary, capricious, an abuse of

  discretion, or otherwise not in accordance with law. This Court may further

  review and set aside actions in excess of statutory jurisdiction, authority, or

  limitations, or without observance of procedure required by law. 5 U.S.C. §

  706(2)(A), (C), (D).

700.      The implementation by the Department of State of the President’s

  June 2020 Proclamation suspending the ability of Diversity Visa immigrants

  and applicants to immigrate to the United States constitutes final agency

  action, which is reviewable by this Court pursuant to the APA.

701.      The agency actions of suspending the adjudication of immigrant visas

  for the Diversity Visa Program is arbitrary and capricious and abuses agency

  discretion because the Department of State lacked authority to suspend

  adjudications of immigrant visas for the Diversity Visa program.

702.      The agency actions of suspending issuance of immigrant visas or

  reissuance of the same for the Diversity Visa Program is arbitrary and

  capricious and abuses agency discretion because the Department of State




                                     117
        Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 140 of 149




    lacked the authority to suspend issuance or reissuance of immigrant visas for

    the Diversity Visa Program.

 703.      The Presidential proclamations that limit the entry of immigrants to

    the United States do not limit the issuance of visas or adjudication of cases

    in the Diversity Visa Program.

 704.      As such, this Court should order the Department of State to resume

    issuing and reissuing visas to Plaintiffs and resume adjudication of all

    Diversity Visa selectees prior to the September 30, 2020 deadline, and in an

    expedited manner to ensure applications are adjudicated before the deadline.

                        THIRD CAUSE OF ACTION
(Agency Failure to Observe Procedure Required by Law in Violation of the
          Administrative Procedures Act (5 U.S.C. § 706(2)(D))

 705.      Plaintiffs repeat and reallege the averments in all preceding

    paragraphs of this complaint.

 706.       The APA requires the Department of State to follow notice-and-

    comment rulemaking procedures to promulgate substantive rules. 5 U.S.C. §

    553.

 707.      The Department of State was not allowed to suspend issuance of visas

    or adjudication of cases for the Diversity Visa Program without giving

    notice and providing opportunity to comment. 5 U.S.C. § 558(c).



                                       118
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 141 of 149




708.      The Department of State did not follow notice-and-comment

  rulemaking procedures.

709.      In suspending issuance or reissuance visas or continue to adjudicate

  cases, the Department of State violated the APA’s requirement to follow

  notice-and-comment rulemaking procedures, and this court has authority to

  compel this unlawfully withheld action. 5 U.S.C. § 706(1).

                     FOURTH CAUSE OF ACTION
             (Non-Statutory Action for Ultra Vires Conduct)

710.      Plaintiffs repeat and reallege the averments in all preceding

  paragraphs of this complaint.

711.      The Presidential Proclamations issued on April 22, 2020 and June 22,

  2020 were issued outside of the jurisdictional limitations of the INA.

712.      The Proclamation’s suspension and limitation of the entry of foreign

  nationals arriving to the United States through the Diversity Visa Program

  constitutes an ultra vires attempt to regulate the domestic economy.

713.      The Department of State’s expansion of the Proclamation’s

  suspension on the entry of Plaintiffs to the issuance and reissuance of visas

  and the adjudication of applications constitutes an ultra vires action and is

  contrary to the INA.




                                      119
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 142 of 149




714.      As such, this Court should order the Department of State to resume

  issuing and reissuing visas to Plaintiffs and resume adjudication of all

  Diversity Visa selectees prior to the September 30, 2020 deadline.

                       FIFTH CAUSE OF ACTION
(Agency Action Unlawfully Withheld in Violation of the Administrative
        Procedures Act (5 U.S.C. § 555(b); 5 U.S.C. § 706(1))

715.      Plaintiffs repeat and reallege the averments in all preceding

  paragraphs of this complaint.

716.      The Department of State has withheld from acting on Plaintiffs’ cases

  without authority to do so. Actions which are ultra vires to the INA.

717.      Because the Proclamation is ultra vires and because the State

  Department’s application of the proclamation is ultra vires, their suspension

  of adjudication and issuance of visas constitutes unlawfully withheld action,

  which can be compelled by this Court under 5 U.S.C. § 706(1).

718.       The Department of State has a nondiscretionary duty to “conclude a

  matter presented to it . . . within a reasonable time.” 5 U.S.C. § 555(b).

719.      The Department of State has failed to adjudicate and issue visas for

  the Diversity Visa program selectees (the Plaintiffs) and their derivative

  beneficiaries within a reasonable time.




                                      120
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 143 of 149




720.      The Department of State’s actions in suspending issuance and

  reissuance of visas as well as for adjudication of the 2020 Diversity Visa

  program participants have been effect since at least March 2020.

721.      There are just over 2 months left for the Department of State to

  adjudicate cases prior to the end of the Fiscal Year (September 30, 2020) for

  the 2020 Diversity Visa program.

722.      If the agency is allowed to continue the ultra vires and unlawful

  suspensions past the September 30, 2020 deadline, Plaintiffs will be barred

  from obtaining visas for the 2020 Diversity Visa program and will be forced

  to enter the lottery again, likely never to again be selected.

723.      With just over two months remaining in the program, the Department

  of State has clearly failed to conclude the matter within a reasonable time,

  even in light of the Coronavirus pandemic. Many of Plaintiffs have already

  been interviewed, and thus any agency action does not require them to

  “open” to the public.

724.      As such, this Court should order the Department of State to resume

  issuing and reissuing visas to Plaintiffs and resume adjudication of all

  Diversity Visa selectees prior to the September 30, 2020 deadline and to

  adjudicate the same in an expedited manner as necessary to complete

  processing prior to September 30, 2020.


                                     121
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 144 of 149




                       SIXTH CAUSE OF ACTION
 (Violation of the Take Care Clause of the U.S. Const., Art. II, § 3, Cl. 5)
725.      Plaintiffs repeat and reallege the averments in all preceding

  paragraphs of this complaint.

726.      The Department of State’s actions violate the President’s

  Constitutional duty to “take care that the laws be faithfully executed.” U.S.

  Const. Art. II § 3, Cl. 5.

727.      The President’s invocations of dispensing power are judicially

  enforceable. See e.g., Angelus Milling Co. V. Comm’r of Internal Revenue,

  325 U.S. 293, 296 (1945).

728.      The Take Care Clause imposes upon the president a mandate to

  respect the work and role of Congress.

729.      Congress made its intent clear in the INA regarding the adjudication

  and issuance of visas for the Diversity Visa program. Therefore, the State

  Department’s unlawful and ultra vires suspension of and untimely

  adjudication of cases and issuance or reissuance of visas is “unfaithful” to

  the INA, and thus an invalid action under the Take Care Clause. See 8

  U.S.C. § 1201(a)

                     SEVENTH CAUSE OF ACTION
   (Violation of the Due Process Clause of the U.S. Const, Amend. V)



                                      122
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 145 of 149




730.      Plaintiffs repeat and reallege the averments in all preceding

  paragraphs of this complaint.

731.      Plaintiffs have a cognizable due process right.

732.      Because the Department of State has not provided any notice or

  meaningful opportunity to comment on its application of the Presidential

  Proclamations, the Department of State’s refusal to issue or reissue visas or

  adjudicate applications is an unconstitutional violation of the due process

  clause.

                       EIGTH CAUSE OF ACTION
(Violation of the Equal Protection Clause of the U.S. Const, Amend. V)
733.      Plaintiffs repeat and reallege the averments in all preceding

  paragraphs of this complaint.

734.      Defendants’ refusal to issue visas to immigrants in the Diversity Visa

  program who consular process from abroad while simultaneously continuing

  to issue visas to immigrants in the Diversity Visa program inside the United

  States (through adjustment of status) constitutes a violation of the Equal

  Protection Clause of the United States, because it causes a disparate impact

  on the Plaintiffs and is not made with a rational basis.

735.      Those individuals who receive their Diversity Visas from inside the

  United States are just as likely to enter the labor pool as those participating


                                      123
       Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 146 of 149




   in the program outside the United States. Therefore, not only does President

   Trump’s pretextual and extremely vague finding of “impact” on the labor

   market not hold water because of his preexisting animus toward the

   Diversity Visa program, it also violates the Constitution in that two groups

   within the same program are treated disparately without a rational basis for

   treating them differently.

736.         Thus, this Court should declare as unconstitutional the disparate

   treatment of Plaintiffs and order Defendants to adjudicate their claims, issue

   visas, and allow their admission into the United States.

                           RESERVATION OF RIGHTS

737.         Plaintiffs reserve the right to add additional allegations of agency

   error and related causes of action upon receiving the certified administrative

   record.

                            REQUEST FOR RELIEF

          WHEREFORE, Plaintiffs request that this Court grant the following

relief:

          (1) Assume jurisdiction over this matter;




                                         124
      Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 147 of 149




      (2) Enjoin the Department of State from suspending issuance and

reissuance of visas for the Diversity Visa Program and from otherwise

suspending the adjudication of Diversity Visa Program cases.

      (3) Order the immediate entry of Plaintiffs who have been denied entry

despite having a validly issued Diversity Visas;

      (4) Order the immediate reissuance of visa stamps to Plaintiffs whose

visas have expired due to their not being able to enter the United States during

the Coronavirus pandemic;

      (5) Order the immediate issuance of visa stamps to Plaintiffs who have

been approved but who have not received their visa stamps;

      (6) Order the immediate rescheduling of interviews for Plaintiffs who

have submitted the required documentation and who either had their interviews

cancelled or who are waiting on new interviews, and that if approved visas for

these Plaintiffs will be expeditiously issued; and

      (7) Order that all of the above shall be done prior to the expiry of the

Diversity Visa-2020 program on September 30, 2020.

      (8) Alternatively, in equity, extend the validity period of the Diversity

Visa-2020 selectees to September 30, 2021.




                                      125
      Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 148 of 149




      (9) Award Plaintiffs costs of suit and reasonable attorney’s fees under the

Equal Access to Justice Act, 42 U.S.C. §1988, and any other applicable law;

and

      (10) Enter all necessary writs, injunctions, and orders as justice and

equity require.

      (11) Grant such further relief as this Court deems just and proper.

Respectfully Submitted this the 16th day of July, 2020,

                                           Charles H. Kuck
                                           Phillip C. Kuck
                                           Danielle M. Claffey


                                           s/Charles H. Kuck
                                           CHARLES H. KUCK
                                           Kuck Baxter Immigration, LLC
                                           Bar No. 429940
                                           365 Northridge Rd, Suite 300
                                           Atlanta, GA 30350
                                           404.816.8611
                                           ckuck@immigration.net

                                           Greg Siskind
                                           Siskind Susser PC
                                           1028 Oakhaven Rd.
                                           Memphis, TN 39118

                                           Jeff D. Joseph
                                           Joseph & Hall P.C.
                                           12203 East Second Avenue
                                           Aurora, CO 80011

                                           Attorneys for Plaintiffs


                                     126
        Case 1:20-cv-01926 Document 1 Filed 07/16/20 Page 149 of 149




                         CERTIFICATE OF SERVICE


    This is to certify that the foregoing COMPLAINT FOR
DECLARATORY AND INJUNCTIVE RELIEF AND FOR WRIT OF
MANDAMUS was served by certified mail, on:
Donald J. Trump
President of the United States of America
U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, D.C. 20530

Michael Pompeo
Secretary, U.S. Department of State
c/o The Executive Office
Office of the Legal Advisor, Suite 5.600
600 19th St NW, Washington, D.C. 20522

Michael Sherwin, Acting U.S. Attorney
The United States Attorney’s Office, District of Colombia
555 4th St NW,
Washington, DC 20530

                                     KUCK BAXTER IMMIGRATION LLC,


                                     /s/ Charles H. Kuck
                                     Charles H. Kuck, Esq.
                                     GA Bar Number: 429940
                                     365 Northridge Road, Suite 300
                                     Atlanta, GA 30350
                                     Phone: 404-816-8611
                                     Fax: 404-816-8615




                                       127
